 ASS()OCIATE I) GROCERSAssociated Grocers and Transport and Local Deliv-ery I)rivers, Warehousemen and Helpers, LocalUnion No. 104, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Cases 28CA-4911, 28-CA-5091, and 28-CA-5153October 14, 1980DECISION AND ORDERBy CHAIRMAN FANNING AN) MEMBERSJENKINS ANI) PENI I.OOn December 20. 1979, Administrative LawJudge James M. Kennedy issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2 and conclusions3of the Administrative LawJudge only to the extent consistent herewith.As more fully set forth by the AdministrativeLaw Judge, the principal issue is whether Respond-ent violated the Act when, in response to substan-tial strike misconduct, it required returning strikersto take a polygraph examination and, if so, whetherthat conduct prolonged the strike, thereby convert-ing it to an unfair labor practice strike. If not, thereare still questions whether Respondent violated theAct by failing to reinstate strikers properly at theconclusion of the strike, or by failing to meet itsbargaining obligation thereafter. The GeneralCounsel has excepted to the Administrative LawJudge's dismissal of the entire complaint.We agree with the Administrative Law Judge,for the reasons stated by him, that Respondent didnot engage in surface bargaining. However, con-trary to the Administrative Law Judge, we find forreasons set forth below that not all the strike re-placements were permanent, and that RespondentJ Respondeit has requested oral argument Ihe request is herebydenied as the record, the exceptions, and he briefs adequatey present theissues and the positions of the partiesI Respondent has excepted to certain credibility findings made h theAdministrative Lass Judge. It is the HBoard's established policy not to)overrule an adiinistrative las" judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con.vinces us that the resolutions are incorrect. Standard Dry Wabl Prnxlucts.Inc., 91 NRB 544 (1950)11 enfd 188 F2d 362 (3d Cir 1951) We havecarefully examnirldl thie record anli find no basis for reversing his fidings:' In agreeling with the Adniist rative l.aw Judge's conclusion that Re-spoiden did not hodalte Sec (a)(5) of the Act h unilaterall c hitig lgthe probatin periodl from W6) tio ) days. suc rely ornls Oil h finldilgsl halthe charge was hbarred bh Sec tIlh)253 NLRB No. 5violated Section 8(a)(5) of the Act by unilaterallyestablishing the unit position and wage rate forcashiers. Also, contrary to the Administrative LawJudge, we find that Respondent violated Section8(a)(3) by refusing to reinstate economic strikersand by requiring strikers to either incriminatethemselves and others for, or prove their innocenceof, both strike-related and nonstrike-related miscon-duct, as a condition of reinstatement. Nonetheless,we agree with the Administrative Law Judge'sconclusion that the economic strike was never con-verted to an unfair labor practice strike becausethere is no evidence that Respondent's violations ofthe Act, discussed below, prolonged the strike.1. The facts as found by the Administrative LawJudge do not support his conclusion that as of May10, 1978,4all strike replacements were hired as per-manent employees. The more than 1,000 replace-ments hired during the April 12 to October 4 strikesigned a statement acknowledging that their em-ployment was temporary. On May 10 all then cur-rent employees received a letter from Respondent'spresident, Nichols, advising them that they hadbeen hired as permanent employees entitled tocompany benefits after a 90-day probationaryperiod. Between May 10 and May 18, 237 employ-ees signed an acknowledgment at the bottom of theletter. However, because of a communication fail-ure between Nichols and his personnel managers,replacements hired after May 10 received andsigned only the original statement acknowledgingtemporary status.As regards replacements hired on or before May10, the Administrative Law Judge concluded thatNichols "intended to clarify, or at least convert, allreplacements to permanent status," a finding withwhich we agree. In finding that all strike replace-ments hired after May 10 were permanent, the Ad-ministrative Law Judge reasoned that PresidentNichols' May 10 letter carried more weight thanthe hiring slips solicited by the personnel office,and concluded that "as of May 10 Respondent'spolicy with respect to the hiring of strike replace-ments was to treat them as permanent employeesexcept to the extent that they failed to completethe probationary period." For reasons set forthbelow, we disagree.Permanent replacement of strikers in order tocontinue business operations is a legitimate businessjustification for refusing to reinstate economic strik-ers upon appropriate application. N.L.R.B. v.Mackay Radio & Telegraph Co., 304 U.S. 333(1939). However, it is an affirmative defense andRespondent has the burden of proof. N.L.R.B. v.' All dales are in 197X unless otherwise indicated31 DECISIONS ()F NATIONAL IAB()R RELATIONS OARDFleetwood Trailer Co., Inc., 389 U.S. 375 (1967); W.C. McQuaide, Inc., 237 NLRB 177 (1978); NationalFresh Fruit and Vegetable Company and QualityBanana Co., Inc., 227 NLRB 2014 (1977), enforce-ment denied on other grounds 565 F.2d 1331 (5thCir. 1978). Here, the burden was satisfied only withrespect to the 237 employees who signed the May10 letter acknowledging permanency. Each ofthose 237 employees and Respondent had a mutualunderstanding and commitment on the permanentnature of their employment. Conversely, replace-ments hired after May 10 acknowledged that theiremployment was temporary and received no assur-ance that their employment was permanent. Thepermanency of the post May 10 replacements wasestablished only in the mind of Respondent's presi-dent, a showing insufficient to satisfy Respondent'sburden. Covington Furniture, 212 NLRB 214, 219-220 (1974); cf. Superior National Bank and Trust,246 NLRB No. 123 (1979).The Union made appropriate application onbehalf of the strikers in its October 4 mailgram toRespondent, unconditionally offering to return towork. Respondent refused to take back all of thestrikers immediately since it maintained that all re-placements were permanent. Economic strikersmust be reinstated upon appropriate application,absent a legitimate business justification which caninclude permanent replacement. Mackay Radio, 304U.S. 333. As the Administrative Law Judge foundthat the strikers had been permanently replaced, hefound Respondent's refusal to immediately reinstatestrikers justified. However, as set forth above, wedo not agree that all strike replacements were per-manent. Thus, by refusing to reinstate on and afterOctober 4 those economic strikers who had notbeen permanently replaced, Respondent violatedSection 8(a)(3) and (1) of the Act.2. The Administrative Law Judge concluded, inagreement with Respondent, that the magnitude ofstrike violence and misconduct here justified Re-spondent's use of a polygraph. However, this busi-ness justification crumbles when all the relevantfacts are considered.Substantial misconduct had occurred early on inthe strike. Respondent produced business records,kept for insurance purposes, that show that be-tween April 12 and June 5 there were 64 incidentsinvolving property damage, 33 involving harass-ment, and 14 involving assaults, batteries, or otherrisks to people. Relying on these records to showits state of mind, that it feared that a striker mightreturn to work and vandalize the Company fromwithin, Respondent claims that its June 5 institutionof a polygraph test, as part of a standardized proce-dure for reinstating strikers, was justified. Thatprocedure required that the callers be routed toCooksey, the vice president in charge of oper-ations, or to specified individuals during Cooksey'sbrief absences. If callers did not express a desire toreturn, they were given a brushoff. If the caller ex-pressed a desire to return, then three questionswere asked: (1) Are you abandoning the strike? (2)Are you offering to come back unconditionally? (3)Will you abide by the result of a polygraph test? Atest was scheduled for everyone who answered af-firmatively to all three questions, others were toldnothing was available.The polygraph examination reports reflect thatonce a striker submitted to the polygraph examina-tion, his involvement in strike misconduct wasgreatly diminished in importance. Thus, of the ap-proximately 40 questions asked in the polygraphexamination, only a few had any connection to thestrike. Rather, strikers were questioned, inter alia,about whether they ever engaged in a work slow-down, falsification of industrial accident claims,suspicions about co-workers' involvement in non-strike- related company misconduct, and theft ofcompany property.Respondent in effect conditioned a striker's rein-statement on a response to any type of question,and in some cases requested signed "confessions."These incriminating questions regarding the em-ployment relationship went far beyond the realm ofstrike misconduct, yet only strikers were requiredto answer them. Respondent has offered no justifi-cation for imposing these wide ranging questionsonly on strikers. We conclude that Respondent pe-nalized strikers for their support of the strike byrequiring as a condition of reinstatement that theytake a polygraph test to prove their innocence ofboth strike-related and nonstrike-related miscon-duct, in violation of Section 8(a)(3) and (1) of theAct.3. The Administrative Law Judge dismissed theGeneral Counsel's allegation that Respondent un-lawfully removed the position of "cashier" fromthe cash-and-carry bargaining unit without bargain-ing, finding that Respondent had no obligation tobargain about the cashiers since they were supervi-sory or managerial employees. Moveover, the Ad-ministrative Law Judge noted that removing non-unit employees from the cashiering function cre-ated unit positions and found that Respondent hadoffered to bargain over these new positions, butthat the Union had not pursued the matter.The General Counsel excepts and contends thatcashiering had always been performed by unit em-ployees, and that Respondent's presentation of anew "cashier" job description and any offer to bar-gain was after the change had been affected. We32 ASSOCIATED GROCERSfind merit in the General Counsel's exception al-though we need not decide whether cashiering wasremoved from the bargaining unit. Rather, we findthat Respondent violated Section 8(a)(5) and (1) byunilaterally establishing, and setting a wage ratefor, the bargaining unit's cashier position.5Thus,the cash-and-carry contract covered all employeesexcept managers, and had job descriptions for "reg-ular employees," "casual employees," "truck-drivers," and "working foremen," but not for"cashiers." Further, union negotiator Lock testifiedthat while Respondent's job description for "cash-ier" paralleled what unit employees actually haddone, it was not offered until after the change hadbeen effected. In this regard Lock testified that atthe last negotiating session on November II he firstlearned that a new job classification of "cashier"was currently being performed by recently hiredemployees at a wage rate lower than any specifiedin the contract.64. We find that the Union knew of the elimina-tion of produce packagers' jobs by June 1, 1978.The Administrative Law Judge concluded thatSaunders, Respondent's chief negotiator, "prob-ably" informed Union Representative Lock at theJune I bargaining session that the produce packag-ers' jobs were being eliminated. In fact, Saunderstestified that at the June I session he had told Lockthat employees whose jobs were being eliminated,like those of the produce packagers, could notreturn to work. Further, Lock did admit that onJune 1 Saunders informed him that some jobs werebeing eliminated from the unit. Hence, the Decem-ber 1978 charge is barred by the 6-month statute oflimitations in Section 10(b) of the Act. According-ly, on this basis we agree with the AdministrativeLaw Judge's dismissal of this aspect of the com-plaint.5. We agree with the Administrative LawJudge's conclusion that Respondent did not violateSection 8(a)(5) when it resumed administering in-In finding a violatlrn, Member Penello notes Ihai the cashier piosmonwas created before the filing of a decertification petition in the cash-andcarry unit.6 In agreement with the Administrative Law Judge. Chairman Falnningfinds that division cashiering was historically performed by manaigerialemployees. Cash-and-carry manager Pachello unequls, ocally testified thatmanagers were relieved of cashiering duties when "cashiers" 'Aere addedto the cash-and-car y operation He also agrees that Respondent gave theUnl in ample opportunity to) bargain over the new posiilOn he recordestablishes that bargaining hbogged down and n sessions s"ere held fromtJune I to September 28 Further. lock admitted that historically mostl ofthe warehouse unit contract as incorporated into the cash-and-carrscontract at the conclusionl lf negotiations, and that the first firrmal dis-cussion of the cash-and-carr) prroposals was held n November I llhus.Respondent made a bona fide offer Io bargain aholt the cashicr piitl(lllin No ember In due curse of the negotiations, hbt the tniolr hoc file a charge instead of hbargaining In agreeing silh the AdnililirlatliseLaw Judge's dismissal of this allegation. Chairman Farnnrig find, it un-inecessary it) rely o the Adnliil tratis c Law Judge's aIlernali c filltrigthat Respondent had no iobligaltin to bargain at the time.dustrial vehicle tests in January 1979, a preexistingpractice disrupted by the strike. We also agree thatthe record does not sustain the General Counsel'sallegation that Respondent conditioned its contractsettlement upon the Union's acquiescence to the re-moval of certain warehouse work from the unit.Union representative Lock testified that he learnedin October 1978 from Saunders that new clerk po-sitions were created. Although the Companyclaimed, contrary to the Union, that these positionswere outside the bargaining unit, it furnished theUnion with job descriptions and the positions werethe subject of negotiations. Thus, as the Adminis-trative Law Judge found, Respondent gave theUnion full opportunity to bargain over the topic.In adopting these conclusions we find it unneces-sary to rely on the Administrative Law Judge's al-ternative analysis that Respondent had no obliga-tion to bargain at that time.CoNcI.UsiONs oi LAWI. Respondent is an employer within the meaningof Section 2(2) of the Act, engaged in commerceand in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By unilaterally establishing a position andwage rate of cashiers on or before November 14,1978, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.4. By requiring strikers as a condition of rein-statement during the strike, to take a polygraph testto prove their innocence of both strike-related andnonstrike-related misconduct, and by refusing to re-instate economic strikers who were not permanent-ly replaced on October 4, 1978, the date of theirunconditional offer to return to work, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1)of the Act.5. The economic strike which commenced onApril 12, 1978, was not prolonged or converted toan unfair labor practice strike by virtue of theaforesaid unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of theAct.6. Respondent has not engaged in all other unfairlabor practices alleged in the complaint.THI- RElNII)YAs Respondent has been found to have engagedin unfair labor practices, we shall recommend thatit take specific action, as set forth below, designedto effectuate the policies of the Act.33 DECISIONS OF NATIONAL IAB()R RLA'IIONS O()ARDHaving found that Respondent refused to rein-state on and after October 4 those economic strik-ers who had not been permanently replaced, wewill order that Respondent immediately reinstateall employees who struck and have not been per-manently replaced to their former jobs or substan-tially equivalent positions, without prejudice totheir seniority or other rights or privileges previ-ously enjoyed, and that it make whole such em-ployees for any loss of earnings resulting from itsfailure to reinstate them since October 4, computedin accordance with the formula stated in E WWoolworth Company, 90 NLRB 289 (1950), andwith interest in accordance with Florida Steel Cor-poration, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Those employees for whom no employment isavailable shall be placed on a preferential hiring listfor employment as positions become available, andbefore other persons are hired for such work. Pri-ority for placement on such list is to be determinedby seniority or some other nondiscriminatory test.Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920(1970).Having found that Respondent discriminatedagainst strikers by requiring as a condition of rein-statement during a strike that they take a poly-graph test to prove their innocence of both strike-related and nonstrike-related misconduct, we shallorder Respondent to cease and desist from suchpractices and to make employees whole for anylosses they may have suffered as a result of suchunlawful conduct.Having found that Respondent unilaterally estab-lished the bargaining unit position and the wagerate for cashiers, we shall order Respondent tocease and desist from unilaterally establishing bar-gaining unit jobs and wage rates.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Associated Grocers, Phoenix, Arizona, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Unilaterally establishing wages and positionsin the bargaining unit.(b) Refusing to accord strikers who were notpermanently replaced as of October 4, 1978, rein-statement rights to which they are entitled as eco-nomic strikers.(c) Discriminating against strikers by requiring,as a condition of reinstatement during a strike, thatthey take a polygraph test to prove their innocenceof both strike-related and nonstrike-related miscon-duct.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Bargain upon request about the bargainingunit position and wage rate for cashiers.(b) Reinstate strikers who have not been perma-nently replaced to their former jobs or, if such po-sitions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights or privileges previously enjoyed, andmake such employees whole for any loss of earn-ings resulting from its failure to reinstate themsince October 4, 1978, with interest computed inthe manner set forth in the Remedy section of thisDecision. Employees for whom no employment isavailable shall be placed on a preferential hiringlist, based upon seniority or some other nondiscri-minatory test, for employment as positions becomeavailable and before other persons are hired forsuch work.(c) Make employees whole, with interest, for anyloss of pay suffered as a result of the discriminatorypolygraph tests.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its warehouse and cash-and-carryfacilities in Phoenix and Tempe, Arizona, copies ofthe attached notice marked "Appendix."7Copiesof said notice, on forms provided by the RegionalDirector for Region 28, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall he taken by Re-spondent to insure that said no' cs are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisII the even I hat t hil Order i nflirced hby a Judgment of a :li tllStates Co urt of Appeals. the w ird In the litlcc reading i"( itcd hOrder of the National abor Relatiol Boaril" hall read "Posted l'ursuant to a Judgment f Iht illnitd States COlurt of ppeal, tLih rclilg an()rdcr of the National Labor Rlatiolln lloard"34 ASS()CIAT1 D) (;RK(OCRSOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNo iici To EN1'i OYi ESPOSILtI) Y ORIDER Of itNA TIONAI LAHOR RrI AIIONS BOAR)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WFE wii.I. NOt' unilaterally establish wagesand positions in the bargaining unit.WE Will NOI refuse to accord strikers w·vhowere not permanently replaced as of October4, 1978, reinstatement rights to which they areentitled as economic strikers.Wl. WIl.. Nr discriminate against strikersby requiring them, as a condition of reinstate-ment during a strike, to take a polygraph testto prove their innocence of both strike-relatedand nonstrike-related misconduct.W- Wtll. NOT ill any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by section 7 of the National Labor Rela-tions Act.WI Wil. bargain upon request about thebargaining unit position and wage rate forcashiers.WE wiil.i. reinstate strikers who have notbeen permanently replaced to their former jobsor, if such positions no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights or privileges pre-viously enjoyed, and wE Wii.I make such em-ployees whole for any loss of earnings result-ing from our discrimination against them, plusinterest. WE WIL. place employees for whomno employment is available on a preferentialhiring list, based upon seniority or some othernondiscriminatory test, for employment as jobsbecome available.Wt. wt I make \whole, with interest, em-ployees who have suffered a loss of pay as aresult of the discriminatory polygraph tests.ASSo() IA t ) GROC.RSDECISI()NSr IAII Nil N O( I ll C SIJsivi.s M. K NI m , Administrative Law Judge Thiscase came to hearing before me in Phoenix, Arizona, on12 days het.eccn March 19 and April 15, 1979, pursuantto three complaints issued by the Regional Director forRegion 28. ultimately consolidated on February 7, 1979,and which are based on charges filed by Transport adLocal Delicry Drivers. Warehousemen and Helpers,I.ocal Union No. 104, an affiliate of the InternationalBrotherhood of Teamsters Chauffeurs, Warehousemenand Helpers of America, herein called the Union, onJune 20, October 27, and December 19. 1978,' respee-tively. The complaints, as amrended, allege that Associalt-ed Grocers, herein called Respondent, has engaged incertain violations of Section 8(a)(I). (3), and (5) of theNational l.abor Relations Act. as amended. herein calledthe Act.IssuesThe principal issue is whether or not Respondent vio-lated the Act when il response to a violent strike it re-quired. during the course of the strike, returnees tosubmit to a lie detector test. If so, did that conduct pro-long the strike and thereby convert it from an economicto an unfair labor practice strike' If not, did Respondentviolate the Act by failing. at the end of the strike, toproperly reinstate strikers and did it thereafter fail tomeet a bargaining obligation independent of any previousconduct?All parties were given full opportunity to participate.to introduce relevant evidence, to examine and cross-ex-amine witnesses. to argue orally, and to file briefs. Excel-lent briefs, which have been carefully considered, werefiled on behalf of the General Counsel and Respondent.The Union filed a statement adopting as its own the posi-lion taken by the General Counsel.Upon the entire record2of the case, and from my ob-servation of the witnesses and their demeanor. I makethe following:FINI)IN(S OF FAC [1. RSPONI)I.N'I S HBUSINISSRespondent admits it is an Arizona corporation en-gaged in the wholesale grocery business and having itsheadquarters in Phoenix. It further admits that during thepast year, in the course and conduct of its business. it has: All d(,te. hCeret Icfcr to I17K unLIICn I)lhcr ,, dicaltcdErrors in I1hc trancripr l harc bhen inoted and i corrcctlcd DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchased and received goods and materials valued inexcess of $50,000 from suppliers outside Arizona. Ac-cordingly, it admits, and I find, it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOI.VEDRespondent admits, and I find, the Union to be a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Participants and Relevant BargainingChronologyRespondent is a large wholesale grocer operating awarehouse in Phoenix which employs over 400 people.At that facility it receives and distributes groceries,meats, and other items to its grocery store customers,most of whom are members of the AG cooperative. Italso operates four so-called "cash-and-carry" outlets inthe Phoenix area. These are smaller warehouse oper-ations to which customers may come with their owntrucks and purchase products for resale. One is locatedwithin the main warehouse facility, two are elsewhere inPhoenix, and the fourth is in Tempe.The Union has represented a large number of Re-spondent's warehouse work force since 1950. In general,the job classifications covered by its past collective-bar-gaining contracts include warehousemen, freezer roommen, warehouse laborers, truckdrivers, repackmen, truckservicemen and mechanics, working foremen, leadmen,and fresh produce packagers. It did not include janitorsand pallet repair employees, nor the maintenance me-chanics, all of whom are tangentially involved in this dis-pute. Also, not included in the warehouse bargaining unitwere certain business office employees and, apparently,meat cutters. The Union did, however, represent, in amuch smaller, separate bargaining unit, employees of thecash-and-carry facilities, recently less than 10. In addi-tion, the Union represented drivers located at Respond-ent's Baird's Bakery Division.Besides representing a large number of Respondent'semployees, the Union also represents the warehouse em-ployees of several other grocery chains in the Phoenixarea. These include El Rancho (Arden-Mayfair);Safeway Stores, Inc.; A. J. Bayless Markets, Inc.; Fry'sFood Stores; Alfred M. Lewis, Inc.; S. E. Rykoff andCo.; and Continental P. M. Foods. The collective-bar-gaining agreements which the Union had with all ofthese employers expired on March 1, 1978, though theUnion had earlier sent its reopener notice to Respondenton December 15, 1977, and apparently to the others aswell.Respondent and most of the others retained ArizonaEmployers Council as their professional negotiator, spe-cifically utilizing the services of the Council's EdSaunders. Their use of a single negotiator, however,should not be construed as multiemployer bargaining, al-though each observed the other's negotiations with theUnion. The Union's principal negotiators were AssistantBusiness Agent Anthony "Tony" Lock and Secretary-Treasurer Horace Manning.On January 4 the Union sent Respondent its first pro-posal covering the warehouse agreement. Followingtheir past practice, the cash-and-carry contract was setaside to be dealt with after the warehouse agreement wassettled. At approximately the same time the Union de-manded recognition in a separate unit of janitors andpallet repairmen as well as a group of maintenance me-chanics. At the January 9 meeting Respondent grantedrecognition to the Union with respect to the janitors andpallet makers. Respondent declined to recognize it in themaintenance mechanics unit as it contended the refrigera-tion specialists should also be included. Respondent of-fered to recognize the Union as the representative of thatslightly larger group as soon as the Union could demon-strate its majority status-the Union appears to havebeen short by one authorization card.On January 27 negotiations over the warehouse con-tract commenced. In addition to Respondent's groupconsisting of Saunders, AG's vice president in charge ofoperations, William Cooksey, and its executive vicepresident in charge of dry grocery operations, DonKing, representatives of the other grocery chains also at-tended. Their presence caused some consternation amongthe union bargaining committee as the Union did notwish to engage in multiemployer bargaining. Saunderstook the position that the representatives of the otherfirms were there only as observers. The Union, not thenwishing to disrupt bargaining, made no objection andbegan discussing the 31 proposals submitted on January 4as well as a 32d proposal. As the General Counsel hasstipulated that Respondent engaged in no bad-faith bar-gaining until May 17 there is no point in detailing all thathappened during the 10 meetings preceding May 17except to the extent that some matters have relevance tothe issues raised in the complaints.At the January 27 meeting, typical of first meetings,the parties went through each of the proposals andSaunders admitted to being "generally disagreeable" butmade no specific counterproposals.:.During that meetingone of the Union's proposals was to prohibit Respondentfrom requiring employees or applicants for employmentto take a polygraph test. By way of background on thattopic, it should be observed that Respondent had begunpolygraphing applicants for employment in April 1977 aswell as polygraphing individuals who were being pro-moted from hourly to salaried or supervisory status.There is also testimony that Respondent, to investigatemalfeasance, had polygraphed current employees on a"request" basis occasionally during 1977. The GeneralCounsel disputes that testimony, but only in vague terms;indeed, the testimony of Respondent is nearly as vague.With respect to the topic, Saunders asserted that theUnion had no right to bargain on behalf of applicants foremployment; the Union voiced no disagreement withthat proposition.' No dtoubt ypical "opelling day hbombar," a phrase used hb theIBoard irl Rlrno Puper Product (orp.. 220 NLRIJ 51' 524 11975). to de-scribe a colnllon first day tactic hich is usually discoultablc im tellms evaluating the totality of bargaining36 ASS)CIATED GROCERSAnother proposal related to a wage demand for theproduce packagers (i.e., potato baggers). Lock concedesthat the Union's proposal would have more than doubledthe seven potato baggers' pay. He recalls Saundersasking why the Union wanted such a high rate henthat would simply put Respondent out of the producepacking business and put those employees out of work.Lock replied their rate had caused a lot of difficulty asthey worked in such close proximity to people earninghigher rates, since they were part-time and did not havethe same fringe benefits as the full-time employees, andbecause it was a constant source of irritation.On February 6, following a meeting regarding themaintenance mechanics, the parties again discussed themain warehouse agreement. As Respondent had invitedobservers from the other firms the Union refused to con-tinue the meeting. Each side accused the other of engag-ing in a refusal to bargain and each filed appropriatecharges with the Board's Regional office. Between thatdate and March 29 no meetings occurred relating to thewarehouse contract although the parties did discuss andbargain over the maintenance mechanics, the janitors, thepallet repair employees, and the drivers' seniority rules.Agreement in principal was reached on the drivers' se-niority rules, although they were subject to later modifi-cation. On March 23 the parties met again, the Union'scharge against Respondent having been dismissed and acomplaint having been authorized against the Union forrefusing to meet with Respondent and its observers.With respect to the March 23 meeting, Lock testifiedthat in the process of "paring down" its proposals theUnion agreed it had no right to negotiate on behalf ofemployment applicants and therefore dropped its demandwith respect to polygraphing them. He recalls "the Com-pany" saying that it would not force an employee to takethe polygraph, but wanted the right to keep it availableupon request. They agreed it had not been a problem inthe past. Except for the date, Lock's testimony here isconsistent with that of Respondent's witnesses Saunders,King, Cooksey, and A. J. Bayless' James Naber. Theytestified that the only time polygraphs were mentionedduring bargaining was on January 27. It may simply bethat either Lock or Respondent's group is mistaken withrespect to the date the Union's concession on the pointoccurred.On March 29 Respondent made its counterproposalsand further meetings were held on April 4, 5, and 6-7,the last being a marathon bargaining session in an at-tempt to reach an agreement before the Union's strikedeadline.As a result of the marathon session of April 6-7, Re-spondent and the other companies formulated what cameto be known as the April 7 proposal. The Union's offi-cials took that proposal to their membership on April 9but it was rejected. Between April 9 and 12 no meetingswere conducted though some inconsequential informalconversations between Saunders and the union officialsoccurred.On April 10 Respondent issued a memo to its employ-ees regarding the rights of strikers. Two of the topicsdiscussed in the letter are pertinent here. First, in oneparagraph entitled "Who May Work?" Respondent ad-vised that if employees who were union members wishedto work instead of strike they were free to do so, but:the union members should turn in their union cardsfirst. This is necessary because members of theunion have agreed to abide by union decisions. TheU.S. Supreme Court in 1974 upheld fines up to$6,000 imposed by the IBEW on hourly and sala-ried members who crossed picket lines to work atFlorida Power & Light. In order for a unionmember to come to work without being subject to aunion fine, he or she should turn in the union cardprior to coming to work. Members may do this bymailing the card registered, return receipt request-ed, to the union hall.Second, under the heading "Seniority-Is It Affected?"Respondent stated that employees who work during thestrike will continue to accrue seniority but "Strikers willnot accrue seniority during the strike. However, theywill not lose the seniority they acquired prior to the wal-kout." In addition, the letter described the right of anemployer under the law to replace economic strikers inorder to continue operating its business.Although a number of the employees testified they didnot see the letter, it is clear that many did. Most likelythose who say they never saw the memo simply failed toread it for it was distributed to them with their pay-checks.On April 12 the strike began at three of the firms in-volved, Respondent, Alfred M. Lewis, and Safeway. OfRespondent's approximately 400 warehouse and cash-and-carry employees, nearly all struck; the parties stipu-lated that 36 did not. In addition, it appears that unrepre-sented employees also remained at work. In response tothe strike, Respondent began hiring replacement employ-ees.The Union struck A. J. Bayless and El Rancho onApril 14 while on April 19 it obtained a settlement fromFry's Food Stores which had not been struck.On May 5 the first bargaining session after the strikebegan was conducted. During that meeting Saundersspoke on behalf of all the companies present and made asettlement proposal for all except Respondent saying Re-spondent had several areas requiring further discussion.Another meeting was held on May 10 under the auspicesof the Federal Mediation and Conciliation Service. Atthat meeting Respondent continued to offer the April 7proposal with respect to noneconomic matters and theApril 7 proposal insofar as economics were concernedbut without the retroactivity offered by the other firms.On March 23 the parties had extended the agreementuntil economic activity was taken. Also on May 10 Re-spondent advised it did not intend to pay the May healthand welfare premiums because the employees were notat work; however, Saunders did agree to check with theTrust regarding Respondent's obligations. He also saidthe maintenance of benefits dates needed to be changedto June 1. Another meeting was held on May 15 at theFMCS office. Lock described it as a rehash of the May10 meeting. He remembers Saunders saying there might37 D3tCISIONS O(F NATIONAI. I.A()OR RELATI()NS H()ARI)be trouble on the back-to-work provisions for AssociatedGrocers.On May 17 a third FMCS meeting was held, Repre-sentatives of all the other companies were present.Saunders, speaking on behalf of all the employers, con-tinued to insist upon the April 7 proposal. It appears thatthe Union was continuing to insist, as it had in previousmeetings, that an additional 10 cents per hour be addedto the first year wage package (it was willing to movethe effective date by several months). In addition, theUnion demanded that all the strikers be returned to workimmediately upon ratification of the agreement. Accord-ing to Saunders, Lock said the strike would continueunless the 10 cents was added to the proposal. Saundersrecalls Union Negotiator Bill Grami (a western confer-ence of Teamsters representative who had recentlyjoined the union bargaining team) "subtly"4suggestingthat the strike would be extended to the California oper-ations of Lewis and Safeway if the dime was not added.Saunders recalls telling Grami that perhaps the Unioncould shut down those companies on the Coast but itwould make no difference to Respondent or A. J. Bay-less, who were Arizona companies.All five companies continued to maintain their April 7posture. There were some slight modifications: Movingthe effective date of the dental changes; accepting the re-tiree health and welfare plan; and agreeing to pay theMay health and welfare if the employees ratified theagreement and returned in May. The only difference be-tween Respondent's contract proposal and that of theother four firms was that Respondent refused to pay ret-roactive wages during the extended contract asserting re-troactivity had been conditioned upon settlement of acontract without a strike. As that condition had not beenmet, Respondent would not make those payments. AGalso said it would not pay the May health and welfarepremiums.With respect to the back-to-work issues El Rancho,Safeway, and A. J. Bayless agreed to take all strikersback; Lewis agreed to do so as well except for fournamed employees who had been accused of shootingtrucks on the highway. When Grami learned of Lewis'opposition to their recall he again threatened to shut thatfirm down in California and Nevada.Respondent's back-to-work position was significantlydifferent from that taken by the other firms. BothSaunders and Lock testified in detail respecting thistopic. They agreed Respondent's position was: (1) Strik-ing employees had been replaced and the replacementswould remain if they were performing their duties prop-erly; (2) returning strikers would be required to gothrough the normal process of reapplication and wouldbe returned by seniority groups as needed and they mayor may not be accepted, but if rehired they would retaintheir seniority; (3) when a returning striker was recalledhe would be assigned a job and shift within his senioritygroup and within 4 months of the strike settlement Re-spondent would institute a rebid permitting returnedstrikers to bid for their old jobs. (If a striker had not yetbeen recalled he would not be eligible to participate in4Saunders was being sarcastic.the rebid.) Tnesc procedures, according to Company es-timates, meant that approximately half of the work forcewould be able to return within 30 days after contractratification.At this point there is a dispute between ock andSaunders regarding further clarification of these propos-als. Lock testified he asked Saunders if returning strikershad to go through the reapplication procedure whetherthey would be required to take polygraph and physicalexaminations. He says, after consulting with King andCooksey Saunders replied, "it's part of the rehiring pro-cedure." Lock says he then told Saunders the Unionwould recommend rejection of Respondent's proposal toits membership because there was "no guarantee thatanybody would go back to work."Contrary to Lock, Saunders testified that although hewas ready to answer questions relating to polygraph5and physical examinations, neither Lock nor any unionofficial raised the question about what "hiring proce-dures" meant and the polygraph was not discussed at all.His testimony here is corroborated by King, Cooksey,and A. J. Bayless' Naber. Lock's notes, while reflectingin detail the specific back-to-work proposals, are silentregarding any clarification; there is no mention of eitherphysical or polygraph examinations.After listening to the proposals of all five firms Lockadvised they would present the Bayless proposal to itsmembership without a recommendation and would pres-ent the Lewis, El Rancho, Safeway, and Associated Gro-cers proposals with a recommendation to reject.On May 18 the Union held a membership meeting ofRespondent's employees at the plumbers hall in Phoenix.It was conducted principally by Lock, although Manningand other local officials, together with Grami and otherwestern conference officials, were also present. Lock tes-tified he explained Respondent's proposal to the effectthat the economic offer was the same as before but with-out retroactivity; that there was a change in health andwelfare date: that the cost-of-living adjuster was includ-ed; and that the noneconomic proposal was the same.Regarding the back-to-work proposal, he explained therewas no guarantee that employees would return and forthat reason was recommending the offer be rejected. Hetold them only half would be eligible to return within 30days and even then not to their old jobs. He explainedthe rebid proprosal after 4 months, saying employeeswould have to call in and because they were being treat-ed as new hires, they would be required to take the poly-graph and physical examinations. The membership re-jected Respondent's proposal. Coleman was not called asa witness and Lock explains the omission as probablyone of simple oversight.I Saunders and he A( group. aware of tie ;lion, earliher proposalrelatlig to polygraph examinations anrd aar tiha the Uniln klt's Re-spondeni had been polygraphing es hires sinct early 1977, had pre-pared a response o any questions regarding hat topic if It cameSaunders and the other three manlagement ffiialss iho testified say nounion offlicial asked about i. Htowever. the proposed ansser. ncver actl-ally articulated. as to ilt effect that Respondcnl wan;llled to polgriphreturnees onl about iolence Iovuald clnpill proiperty r cmipoxees.false cilins of sick lea;:e and intlustrial iccidei t ll. Id theft of compainyproperty. If an employee failed the testl e Muld ilot he rehired38 ASS()CIAIEI) (;R()ClKRSOne of I.ock's official duties was to serve as recordingsecretary. However. since he Vwas engaged in describingthe contract proposals, he was unable to perform thatduty and it was assigned to Richard E. Coleman. Cole-man's minutes, which are in reasonably good detail, donot reflect that Lock said anything about polygraph orphysical examinations, although they do accurately re-flect the remainder of Respondent's proposal. Colemalllwas not called as a witness and Lock explains the onis-sion as probably one of simple oversight.Twelve employees said they attended the meeting, itappears from their testimonly that it was confused, loud,and disorderly. When they were asked what Lock toldthem at the meeting their ansvwers varied. Of the 12 em-ployees 9 said the most significant thing which occurredwas the nea rly urianimous response opposing the cornpa-ny's proposal to take back only a percentage (recalled asanywhere from betwecai 10 and 50 percent) of the strik-ers. One employee thought that was a minor portion ofthe meeting and another employee left before the vote.Of the 12 employees 4 recalled the polygraph being men-tioned; I recalled that both polygraph and physicalexams were mentioned; were silent on that topic; 2were either equivocal or vague on the subject; and 1,Neil Little, recalls the topic in the context that Respond-ent was requiring trikers to return as new employeesand believes Lock "assured" polygraphs and physicalswould be required because that was the known proce-dure for new hires.After analyzing all the circumstances relating to theMay 17 and 18 discussion of polygraphing, I have cometo the conclusion that Saunders' version, as corroboratedby Cooksey, King, and Naber, is the more probable.Moreover, I as particularly impressed with employeeNeal Little's recollection of what occurred at the unionmeeting. He made a strorg and careful effort to recallexactly what occurred a id when he was asked whatLock had explained about the company proposal, he re-plied, "Well, it started like everybody would be a newemployee and I don't know if it was assumed or was ac-tually said that you had to take a polygraph and physicalexamination." When he was specifically asked what wassaid about the polygraph test he replied:Well, you know that's always been a mystery. Idon't know if everybody assumed that if you startas a new employee that that's what you had to doand it was stated, if you go back as a new employ-ee, so everybody assumed or-Tony [Lock] as-sumed that that was the way it was going to be ornot. I don't know that.I think it is fair to say from his recollection, which ap-peared to be more accurate than most of the others (atleast two thought Manning was the speaker), that thetopic of polygraphing was discussed but Lock confusedit with Respondent's actual proposal. Lock was awarethat new employees were required to take polygraph andphysical examinations and he was aware also that Re-spondent had said employees would go through a reap-plication procedure. I believe and find that Lock engraft-ed the polygraph and physical examination to Respond-ent's proposal as he attempted to explain it to the mem-bership. It was for that reason that the acting recordingsecretary did not write it dosn for it was part of Lock'sexplanation. but not part of Respondent's actual propos-al. I must reject Lock's testimony that he sought and re-ceived during the May 17 meeting an explanation for the"reapplication procedure." He simply assumed he knew,what it was. I therefore conclude that during the May 17bargaining meeting the topics of polygraph and physicalexaminations were not discussed. B. Polygraphing Returnece Beginv and BargainingCotftifllt's()n May 18 and 19 four strikers applied to return towork. At this poinit strike-related violence was underway though it had not yet reached the level it did laterthat month. The first was David Vaughn on May 18. Hewas separately followed by Virgil Lewis, Herb Snyder.and Charles Mercer on May 19. Vaughn, Lewis, andSnyder were asked by Cooksey to take a polygraph testand all three agreed to do so. Mercer was not. All fourwere promptly recalled to work. Cooksey explained thatof the three who were polygraphed, two, Vaughn andLewis, had worked in the frozen food department wherelarge amounts of inventory had been lost under suspi-cious circumstances. According to Irving von Gnechten.Respondent's vice president and comptroller, the Febru-ary 178 inventory for that department showed $28,650worth of missing merchandise, including $16,000 infrozen crabmeat. Thai loss had promptly been reportedto Corporate President B. J. Nichols; thus, both Vaughnand Lewvis were asked questions about theft within thatdepartment. l.ewis appears to have admitted a certainamount of theft but that admission did not defeat his re-instatement. Questions relating to strike violence appearto have been asked but only in a vague way (e.g., "Willyour rehire by AG be against their best interest in anyway?").7Snyder, though not having worked in a depart-ment which had suffered theft, was nonetheless asked aseries of questions generally relating to employee hones-ty. He was also asked whether Respondent's property.employees, suppliers, or customers had been injured dueto the strike and if so whether he could identify the per-petrators.On May 20 the Union reached an agreement with A.J. Bayless and shortly thereafter the strike against thatfirm ceased. That settlement was bottomed on the April7 proposal.On June 1 another collective-bargaining session wasconducted again under the auspices of the FMCS. Whilethere may have been some face-to-face contacts at thatmeeting they were not of a substantive nature. TheFMCS commissioner closeted each group in separaterooms and carried proposals between them. Even so,' It ill serve n purpose io analze he proposal Saunders was pre-pared to make at hat tirne had the question been raised Such a discus-siorl wouldi be speculatlie at bhest7 Ihe ptlgrapher, Glen Whitside. tesified that as of May) i' he hadnot prepared any form questions specifically relating to strike iolenceMost of the questions he asked were from standardized forms utilized inhi, profession DECISIONS OF NATIONAL LABO()R RELATIONS BOARDthere is no significant disagreement between Lock andSaunders regarding what occurred. Lock says Respond-ent made an addition to its back-to-work proposal andmodified one proposal which had been made earlier re-garding recall procedure. The addition was that strikerswho were guilty of misconduct would not be eligible toreturn, and the change was that employees whose jobshad been eliminated would not be entitled to return,leaving for resolution the question of whether or notthey might be returned to another job. Lock also recallsSaunders saying that returning strikers would not be con-sidered as new hires, although in the May 17 meetingSaunders had said the returning strikers would have to"reapply and go through the normal company proce-dures of reapplication."Saunders testified that on June 1 the May 17 recallprocedure remained Respondent's proposal except thatthose "connect to violence" would not be recalled andthose whose jobs had been eliminated were not to be re-called. He says this specifically referred to the producepackagers and he advised Lock that Respondent hadgone out of the potato bagging business. Both Lock andSaunders agree the polygraph issue was not discussed.Saunders says Respondent's June I back-to-work propos-al dropped the requirement that returning employees hadto be put through the application procedure. Whatevervagueness that phrase held from May 17 was clarifiedhere. It is clear, moreover, that Respondent never treat-ed any striker as a new employee. They never filled outnew application forms nor were they given physicalexams;9both are required of new employees and weregiven to strike replacements.C. Strike MisconductWith respect to proving that the strike was punctuatedby excessive violence and misconduct, which increasedin number and vehemence from the beginning of thestrike on April 12 to near crescendo pitch in early June,Respondent called a number of witnesses who testifiedabout specific incidents. In addition, it offered summariesof reports compiled by its security staff. These were of-fered to show Respondent's "state of mind" at the time itallegedly instituted its policy of requiring returning strik-ers to undergo a polygraph test. I shall deal with the in-cidents involving actual testimony first, although all ofthose incidents reappear in the summaries together withadditional incidents about which testimony was nottaken.Beginning in April and lasting for approximately 4 to 6weeks into late May the office windows of CorporatePresident B. J. Nichols were struck by numerous missiles8 The only jobs which were eliminated--although not until July-werethose of the produce packagers. As will be seen, Lock testified he did notlearn of their elimination until September or October. Saunders says heso told Lock on either May 17 or June I Thus, Lock's testimony here isan admission that he knew from Saunders on June 1 that some jobs uwerebeing eliminated although he did not say whose jobs they were. Nodoubt they belonged to the produce packagers. See Saunders' testimonybelow.9 As late as October 4 Lock was still under the impression that physi-cal examinations were being given returnees; his back-to-work proposalof October 5 included dropping the Union's continuous demand that thepractice be stoppedsuch as marbles, ball bearings, lead balls, and even an un-fired small firearm bullet. His office, which is located onthe first floor of the business office building contains sev-eral plate glass windows. Physical evidence shows eachof the panes has been struck by at least one and usuallymore such missile. The panes adjacent to Nichols' deskcontain five such holes. One window, the furthest fromhis desk, was actually broken. The pelting of his officetook place at night and no individuals have been specifi-cally connected to these "shootings," if that is the properphrase. If nothing else, it demonstrated to Nichols hisvulnerability to a possible assassination attempt duringthe day. While I do not suggest that anyone was at-tempting such an act, nonetheless, Nichols must havebeen in fear for his life. Indeed, he took extensive meas-ures to protect himself.On April 14 strike replacement James Crawford, theday after he had been hired, drove a semitrailer to aFry's store to pick up some grocery carts. As he and hisassistant returned to the truck they saw someone runningfrom it. A few minutes later when the vehicle was set inmotion, he discovered the trailer had been disconnectedfrom the tractor as someone had pulled the pin.On April 23 and 24 and again on May 5 Frozen Foodand Deli Supervisor John Schoenman was pelted bymarbles and/or steel halls on five occasions as he left thewarehouse for the parking lot. He said he saw the mis-siles coming too fast to be hand thrown and that hecould hear them whistle in the air. He believes they werepropelled by a slingshot or other mechanical device. Healso heard them crack against the metal parking cover.On approximately April 24 (2 weeks after the strikebegan), sometime near midnight, Schoenman and twopassengers were driving out the parking lot gate. Apicket named Albert Leyba, according to Schoenman,threw himself into the side of Schoenman's car, thenjumped up and smashed one of Schoenman's car win-dows with his picket sign. As Schoenman pulled throughthe gate to park, Leyba fell down screaming, "He did it!He ran over me! You hate me John, you've always hatedme!" Other pickets claimed to have "seen the wholething" and joined Leyba's complaint. However, citypolice who were present had also seen it, investigated,and Schoenman was not charged with any wrongdoing;indeed, it appears Leyba faked the whole incident andwas simply harassing Schoenman, who had previouslybeen Leyba's supervisor. Nonetheless, Leyba can reason-ably be seen as an agent provacateur attempting to ignitea flammable situation.On April 25, at approximately 6:15 p.m., Roy Merrill,Respondent's assistant manager of data processing, leftwork to go home. After leaving Respondent's facility hecame to a nearby intersection where he was waiting fora stoplight readying himself for a left turn. Someone onfoot came up behind him, accused him of working at AGas a scab, and struck him through the driver's openwindow. Merrill was injured in the left eye and templearea. When Merrill attempted to get out of his car, theassailant returned, headlocking him, and then hitting himin the face five or six more times. Merrill staggered backto his car, pulled through the intersection, and stopped.40 ASSOCIATED GROCERSHe was thereupon assisted by a paramedic unit whichhad seen the incident. He was taken to a hospital wherehe was treated, including five sutures in the left eye area,and released. Merrill was unable to identify his assailantsbut two individuals were arrested and tried. At the hear-ing, however, the two were defended on the groundsthat someone else had done it. Indeed, in court anotherman admitted he was responsible. As a result, the twoaccused were exonerated.In late April, one of Respondent's printers, Calvin VanNote, a nonunit employee and a nonstriker, left work inthe evening. He went to a nearby cocktail lounge, theNiagara Bar, for a drink. At approximately 11 p.m., as heleft the bar and went around the corner to his motorcy-cle he was grabbed by two men one of whom hit himsaying, "We don't like somebody taking our job." VanNote protested that he was working at his own job andwas not taking anyone else's but was hit twice more.When he straightened up the assailants were gone.In addition to driving his motorcycle Van Note alsoowned a small sportscar without a top. On occasionpickets told him as he went through the main gate in theauto that he should be wearing a helmet as a rock or popbottle or something could be thrown at him.Strike replacement Larry Little was hired in late Apriland testified that approximately a week after he washired he was leaving the warehouse at midnight. As heleft the 27th Avenue gate he drove past the nearby park-ing area used by the pickets. He saw a white car pull outfrom that site and begin following him. A high-speedchase through downtown Phoenix then began reachingspeeds of 100 miles per hour. Little testified the chase in-cluded running numerous stoplights, making 180 degreeturns, and being cut off by his pursuer as he attempted todrive to a police station. He eventually was able toescape and he reported the incident to the police.During the same time period Little recalls seeing, onemidnight at the 25th Avenue exit near the covered park-ing area, marbles being shot onto the driveway. Hecould hear them strike the metal roof approximately 100yards from an area where pickets were congregating. Heheard the marbles whistling in and pickets calling out,"Oh, you missed!"Strike replacement Tom Escobedo testified that duringMay a number of incidents occurred. One evening, ap-proximately May 1, all the windows in his new Thunder-bird were broken while it was parked in the companylot. Later, as he drove out the gate, a picket asked him,"How's your window?" A few days later another vehi-cle, owned by his father-in-law and parked at Escobedo'shome, was sabotaged by sugar being placed in the fueltank. Approximately a week after that Escobedo's wifereceived an anonymous phone call which he interpretedas a threat. Toward the end of May his camper wasscratched by a picket as he exited the gate. Before themonth ended, he saw, as he was again exiting the ware-house lot after work, a man from the pickets' camp-ground throw a large rock at his camper seriously dent-ing the cab. On June I another vehicle which he owned,a Chevrolet Nova, had its window mysteriously brokenwhile it was parked in his front yard. In June his wifereceived another anonymous phone call which he alsointerpreted as a threat and he himself received two anon-ymous calls. In the first the caller told him he had nobusiness working at Respondent, they had been workingthere a long time and had built the job up to goodwages, and if they ever caught Escobedo they weregoing to "break [his] f-ing legs." Also during the con-versation he was warned to take care of his family andthey would take care of theirs. Later that week he gotthe second call during which the caller told him thatwhen Escobedo got off work they were going to "gethim," that they knew what kind of vehicle he drove, andthey were going to get him when he drove out of theparking lot and kick his ass.Meatcutter Carlos Rodriguez, who had initially joinedthe strike but had returned to work on April 20, testifiedthat 2 weeks after he returned someone spray painted theword "scab" on his car which was parked in the drive-way of his home. He was fearful for his safety during thestrike and usually rode to work with his immediate su-pervisor, Bob Warren, asserting he did so because therewas "safety in numbers."On May 3 after the shift was over, at approximately Ior 2 a.m., Supervisor Schoenman and his two riderswere about to leave work in Schoenman's vehicle. Oneof the riders, Jim Pulatie, had gone on ahead to the car.When Schoenman arrived at the car less than a minutelater, he discovered Pulatie lying in a pool of blood ingreat pain. Schoenman observed that Pulatie had a deepgash in the temple area of his left forehead. An ambu-lance was called. Pulatie, who then was still conscious,said he had been struck by a missile shot by "the bas-tards on the other side of the fence"--a reference to thestrikers. Pulatie lost consciousness and was removed to ahospital by ambulance.In early May strike replacement Joe Woods and arider, a young man named Steven Thomas, had driven atruck to the Tempe cash-and-carry outlet. That facilitywas being picketed and they had crossed the picket lineto enter. After backing his truck up to the dock Woodsbegan unloading it. Thomas, who was 19 years old, re-mained in the cab. While Woods was inside the trailer heheard a commotion in front. People were calling toThomas saying, "Come out you f-ing scab and I'llshoot your brains out." Then Woods heard someone call-ing Thomas a "nigger" (both Woods and Thomas areblack). The record is not clear how the incident ended.Woods was not asked what he saw when he got out ofthe trailer. He also says that he did not actually see agun although Thomas told him one of the men had apistol. A report was made to Respondent's security de-partment.Jim Reany is a cash-and-carry employee. His wife isAG Vice President Cooksey's niece. Reany joined thestrike at its inception and remained out for 2 or 3 weeks.After his return, approximately May 7, a Sunday night,he received an anonymous telephone call threatening tobeat him up if he returned. On Monday, May 22, all thewindows in his car were smashed as it was parked infront of his home. On May 30 at approximately 2:30 a.m.his two cars and his house were shotgunned while heand his family were sleeping.41 DI-CISIONS ()F NATIONAL. I.AB()R RELATIONS B()ARI)Raymond Gomez, a clerical employee who had notstruck, testified that at approximately 12:30 a.m. on May9 while he was driving home he stopped at a railwaycrossing near the warehouse to wait for a freight train topass. A van appeared behind him and bumped his vehicletoward the passing train. Either the bump was not severeenough to push him into the train or the driver did notintend to harm Gomez for Gomez was able to make a U-turn and avoid being shoved into it. I suspect it is thelatter for the van blocked his retreat while the drivershouted, "Do you work with Associated Grocers? Wehave been seeing you over there and we are warningyou, we want ...you to cooperate with us.""' Gomezreplied he had no business with "you people;" heworked in the office. They replied, "We know whereyou live and [if you] don't cooperate with us we aregoing to do something [to you]." Gomez is not totallyfacile in English, but the threatening tenor of his assail-ants' language and conduct is clear.Also during the second week of May, according toLarry Little, his entry into the plant was blocked by apicket crossing the driveway who refused to move for 2or 3 minutes until a security guard appeared and movedthe picket on.Sometime in mid-May, according to strike replacementLarry Graham, at approximately 11:30 p.m., as he wasleaving the warehouse parking lot, he was followed by awhite Lincoln all the way to the Phoenix suburb ofGlendale where he lived. He decided that rather thanleading the driver of the Lincoln to his home he wouldtry to lose him. A chase ensued and after he temporarilylost the Lincoln it found him again at a stoplight. Thedriver of the Lincoln got out of his car and threw abrick at Graham's windshield. Seeing it coming, Grahammanaged to move his car so that the brick hi' the doorinstead of the windshield. Angrily, Graham began chas-ing the Lincoln to get its license number. Finally, after a10-mile chase around Glendale, Graham attracted a po-liceman and reported the incident.On May 23 one of Respondent's semitrailer trucks,which had been parked behind a grocery store in Pres-cott, was set afire in an incident which the police de-scribe as arson. According to Prescott Police DetectiveJames Moriarty, the truck had been parked at that loca-tion for approximately 10 days by its driver, a Prescottresident who apparently believed the lighted parking lotwas a reasonably secure location. Moriarty testified thatwhile investigating the fire he discovered the fuel linehad been cut. He also found a length of string and burntmatches some distance from the vehicle. He determinedthe string was intended as a fuse which failed, and be-lieves the fire was actually set by placing newspapers un-derneath the cut fuel line and setting them afire. Re-spondent's comptroller, Irving von Gnechten, testifiedthat Respondent's insurer paid $16,434 for the loss ofthat tractor.On about May 30, while Gomez and his family weresleeping in their house, someone began pounding on hisdoors, pounding his cars, and calling for him to comeout. He called the police.i0 The quotation contains a ranscript correction.On May 30, as previously noted, Reany's house andcars were shotgunned. Also on that date, according toGeorge Smail, a nonstriker who was a resident driverliving in Kingman, he was driving south on Interstate 17in Phoenix toward the warehouse when, at approximate-ly 2:10 a.m., as he neared the Grant Street exit, he heardsounds which he thought were backfires. He looked inhis rearview mirror and saw a man leaning out of a vehi-cle with a shotgun. As he looked, the mirror was shotaway. As another shot blew out Smail's front tire, heheaded up the exit ramp. The assailant's car continueddown the freeway. Smail was unable to identify thegunman. He nursed the truck to Respondent's warehousewhere he advised the security department and the citypolice.Also at the end of May, Larry Graham testified thathe was again followed as he left the warehouse. He sawsome pickets run to a Chevrolet Nova parked at theircampground near the gate. Graham led them on a high-speed chase until he saw a policeman parked in front of abar. He caused the policeman to arrest his pursuers.Harvey Priem was employed as a security guard forthe Malone Agency during the strike. One of his dutieswas to ride in trucks which delivered to the Smitty'sgrocery chain. During the early evening of June 2, justas it was getting dark, he was in a truck at a Smitty'sdock. Two gunshots were fired at the truck from a darkstation wagon which was running without lights. It spedaway at high speed. Priem was unable to obtain the li-cense number or to recognize the driver.Keith Strader, a security guard employed by a subsidi-ary of Respondent, Affiliated Systems, testified that hewas assigned to patrol various locations at the mainwarehouse. Strader said as a security guard he wrote anumber of incident reports, all of which involved vio-lence or strike misconduct. He stated that between April12 and June 5 he actually observed a number of incidentsdeserving report. He said there were nails in the drive-way daily and on the first or second day of the strike heobserved a picket break the windshield of a Bixby truck.Flat tires due to nails and "stars"' were common.Strader also recalls there was at least one bomb threatand on one occasion a lighted flare was thrown into astack of pallets on the fence line causing a small fire. Hecommonly found ball bearings which had been shot uponthe property. The ball bearings ranged from 1/2 inch indiameter to 3/4 and 1 inch. He also found lead balls andmarbles near broken windshields. Once he found a .38caliber bullet which had not been fired but which hadbeen either thrown or slung upon the property. He re-members president Nichols' office windows were bom-barded with marbles or ball bearings.With respect to nails being thrown on the property, heremembers that one evening in June at the 25th Avenuegate it "snowed roofing nails." He said approximately 5to 6 pounds of nails were swept up that day; it was notA "star" is a device designed solely for tire sabotage It consisis oftoo sharp metal prongs welded together to f a four-pointed ltar Nomailer how it is thrownti it ill alwvays land ln three f the four prongswith the fourth in a vertical positiin ready to pierce any tire hich rollsover it42 ASSOCIATED GROCERSuncommon to pick up approximately 20 to 30 nails per 8-hour shift. Once while he was picking up nails a picketnamed Kirkpatrick tried to prevent him from doing soby attempting to step on his hands. In addition to nailsand stars, he also saw plastic lids (apparently plasticsealer lids such as those commonly seen on coffee cans)with nails piercing them to guarantee that the nail wouldbe in an upright position when run over. He also sawpickets scratch vehicles with their picket signs as theypassed through the main gate. Finally he observed pick-ets commonly walking extremely slowly across the gatesblocking ingress and egress to the plant.Frank Wood, Respondent's vehicle maintenance super-visor, testified that after the strike began a large amountof tire damage to trucks came to his attention as well asdamage to employees' cars. As part of his duties he re-viewed the invoices for repair of those vehicles, both tireand labor costs. Most tire repair was contracted out andRespondent also decided to pay the repair costs for em-ployee vehicles which appeared to have been victims ofstrike related damage. He said during the strike tiremaintenance alone increased significantly averaging$5,700 per month more than before the strike began. Healso said that in late April he saw pickets throw nails andonce observed pickets break a windshield of a non-AGtruck at the gate.All of the foregoing matters involve actual testimonyat the hearing. In addition, however, Respondent de-tailed other incidents which were recorded by its secu-rity personnel as they came to their attention. Therecords were made on documents entitled "securityreport" and were kept in the regular course of the secu-rity department's business; it is clear that Respondent uti-lized these reports for several purposes. They were re-viewed both by Respondent President Nichols and Re-spondent General Counsel Ross Blakely. Nichols re-viewed them in order to assess the nature of the strikeand the risks created by it. Blakely reviewed them forthe purpose of determining whether or not there was suf-ficient evidence to seek an injunction against misconduct.The General Counsel has argued that little, if any, reli-ance should be placed on the reports as they are hearsay.As I observed during the hearing, however, Respondenthas asserted that it did not institute the polygraph exami-nation until June 5 and that it was instituted in responseto the escalating violence of the strike. All of the evi-dence upon which it relied to determine that the strikewas escalating is found in those reports. The reportsshow that between April 12 and June 5 there were 64occurrences involving property damage, 33 involving ha-rassment of individals, and 14 involving unreasonablerisk to persons such as assaults, batteries, or what mightappear to be attempted homicides.One final observation should be made about the vio-lence. While it appears that some of the alleged perpetra-tors of violent acts were identified and on occasion ap-prehended, for the most part the attacks were designedto conceal the perpetrators' identities. Most of the inci-dents occurred at night. Even where attacks, such as thatagainst Merrill, occurred in the daylight, they weresudden and calculated to escape identification by thenature of the assault. 12In the face of the violence and the attendant confusionit is not surprising that Respondent attempted to dosomething to curtail it. Accordingly, President B. J.Nichols decided to polygraph returning strikers.D. Respondent's Conduct Toward StrikeReplacements and Returning StrikersWhen the strike began on April 12, Respondent imme-diately began hiring strike replacements. As more than300 individuals had struck, Respondent's personnel de-partment was taxed to its limit to find replacements. Re-spondent had, a year earlier, begun polygraphing all ap-plicants for employment. It also required physical exami-nations. Consistent with that policy, when the strikebegan, it gave all strike replacements both polygraph andphysical examinations.To fill the strikers' jobs Respondent advertised for re-placements by radio and newspaper. While it is true thatNichols testified that he intended to hire each of thesereplacements on a permanent basis, nonetheless, there isevidence to the contrary. For example more than 1,000employees who were hired over the period of the strike(there was significant turnover among the strike replace-ments) signed a statement saying, "I understand thatbeing employed as a Casual (Jobber) does not guaranteethat I will be considered for full-time employment." Fur-thermore, at some point replacements were placed on a90-day probationary period rather than 60 days as hadbeen the practice before the strike and they were toldtheir jobs were temporary.On May 10 virtually all of Respondent's employees re-ceived a letter from President Nichols advising the em-ployee that when he or she was hired "it was as a full-time, permanent employee, subject to the normal proba-tionary period ...." Nichols also advised that at theend of the probationary period the strike replacementwould be eligible to receive company fringe benefitsunder the company benefit program. The bottom of thatletter consisted of a tear-away coupon which each em-ployee signed acknowledging that he or she had receiveda copy of the May 10 letter and now understood that hisor her job is considered full-time, permanent employ-ment...." Between May 10 and 18, 237 employeessigned that document.Nonetheless, it is also true that after the May 10 letterwas issued and acknowledged, and as replacements werehired, Respondent continued to have them sign the firstslip cited above. Moreover, in a September unemploy-ment compensation hearing before the Arizona Depart-ment of Economic Security both Operations ManagerCooksey and Personnel Manager Jay Pickup testified12 In Merrill's case two alleged assailants were arrested as a result ofidentification hy the paramedics. It appears. however. that they erefound not guilty because of the confession of a third individual W'hilethe record is not clear with respect to the merit, of the guilt or inno-cence of hose three, nonetheless, he availability of confusion tactics tothe defendants punctuates the difficulties which Responden faced Eenin circumstances here individuals were apprehended confesions h5others may well have lended o confuse. rather than clarify, those seek-ing he truth43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the strikers had not been "permanently" replacedand that the strike replacements were temporary hires.They explained their testimony there by saying that itwas their belief at the time because they were unawareof Nichols' May 10 letter.Frankly, in weighing this contrary evidence, and rec-ognizing the letter, I nonetheless conclude that Nichols,on May 10 intended to clarify, or at least convert, all re-placements to permanent status. While I am not able todiscover the reason Pickup and Cooksey were unawareof that letter, Pickup's lack of awareness explains why hecontinued to have employee applicants sign the first slipthereafter. If Pickup was unaware of Nichols' decision toconvert all the replacements to permanent status it isonly to be expected that he would continue to follow hisfirst procedure. His adhering to that system after May 10does not, therefore, lead me to conclude that it had anylegal significance. Certainly President Nichols' letter,coming from Respondent's chief executive officer, mustcarry more weight in the overview than the hiring slipssolicited by Pickup's personnel office. It seems fair toconclude that as of May 10 Respondent's policy with re-spect to the hiring of strike replacements was to treatthem as permanent employees except to the extent thatthey failed to complete the probationary period.Between May 22, when Lewis and Snyder returned(having been preceded by Vaughn and Mercer by 3days), and June 6 no striker sought reinstatement. OnJune 5, according to Nichols, Cooksey, King and RandyHendley, Respondent's grocery and general merchandisewarehouse manager, a procedure for handling returningstrikers was implemented. That procedure required rout-ing each striker making an inquiry about returning toCooksey, or in his absence to Hendley or King. The pro-cedure, according to Nichols, as more fully described byCooksey and Hendley, was first to find out what thecaller wanted. If the caller did not express a desire toreturn he or she was given a brushoff. If the caller ex-pressed a desire to return he or she was asked threequestions: (I) Are you abandoning the strike?; (2) Areyou offering to come back unconditionally?; (3) Will youabide by the result of a polygraph test? If the caller an-swered negatively to any of the three the company offi-cial told him nothing was available. If the caller repliedaffirmatively to all three a polygraph test was scheduled.Upon passing it the returnee was assigned work in his orher former seniority district. Often the returning strikerdid not return to the same "primary job function" whichhe had held before and often the shift and working hourswere different. Cooksey explained that returning strikerswere assigned jobs which were available in his or her se-niority district as those were the most substantiallyequivalent jobs which could then be found. As the dis-pute progressed some of Respondent's older employeescomplained they were being assigned to jobs which theywere unable to perform for they were too old or nolonger strong enough to handle the jobs which wereavailable. As a result of negotiations Respondent acco-modated their needs by permitting them to pass until ajob could be found which they could handle, at whichtime they were recalled to work.Cooksey kept a detailed record, in evidence as G.C.Exhibit 3, of who called and when. The record showsthe result of those conversations, although the entireconversation is not reflected on that document. Occa-sionally, when a particular caller would not follow theroutine, Cooksey made separate notes about them.It is significant that Cooksey did not begin keepingthis record until June 5. That fact supports my earlierconclusion that the policy of polygraphing returningstrikers was not actually implemented until that date, theearlier polygraphing of Vaughn, Lewis, and Snyder not-withstanding. The General Counsel has alleged that during thecourse of these conversations, as well as during someconversations at or near picket lines, Cooksey or othermanagement officials such as King or Nichols madestatements to the effect that as a condition of returningto work strikers would have to abandon the Union and/or turn in their union membership card. Frankly, I be-lieve that matter can be handled nearly cursorily. First, itwill be recalled that 2 days before the strike began Re-spondent issued a letter with paychecks which, inter alia,advised employees that if they failed to honor the strikewhile remaining members in good standing they couldbecome subject to union fines. 4Second, there is noquestion that Cooksey and his assistants followed thethree-question format consistently. Third, some employ-ees testified they understood the question "Are you aban-doning the strike?" to be the same as "Are you abandon-ing the Union?" Fourth, a number of employees whoagreed to the three conditions, knowing they would becrossing the picket line to return to work, asked Cookseyor Hendley what they should do with their union cards.On no occasion did Cooksey or Hendley advise themabout union cards prior to the employee's question. Also,on each occasion when they were asked, they simplytold the employee that to guarantee that the Unionwould not seek to fine them they should turn in theirunion card.t5 Even the employees who related the con-13 Equally supportive of that conclusion is the fact that the poly-grapher did not begin standardizing his examination questions regardingstrike-related violence until after the May 18-19 polygraphing." There is no claim that such a statement was violative of the Act.'" Ellery "Bud" Starr, a long-time employee who worked in the cash-and-carry unit, testified that he spoke to Executive Vice President DonKing several times in July while he and other strikers were picketing acash-and-carry facility. He said King, with whom they were all friendly,walked over to the gate to talk. King said they called him over. Starrremembers King once saying, "Hey Bud. we'd like to have you guysback. I mean you guys are old AG employees. We'd like to have youcome back. I don't know why you'd ..give up all your seniority andall this and ...just throw it away" Starr said King told them all theywould have to do to return was take the lie detector test and "turn in[our] union card. but turning in [the] union card wasn't really a 'must"'Starr went on to explain that King's reference to the union card was nota condition of returning but just a way to avoid a union fine. With re-spect to King's alleged reference to their "throwing away seniority."Starr later conceded King may have urged them not to "throw awaytheir jobs"; perhaps, offered Starr, King said both.King testified the conversation began by Starr asking what they had todo to come back and he told Starr and the others that they could comeback tomorrow. Starr responded, "Yeah, hut we'd have to take a poly-graph. wouldn't we?" and King answered, "Why would you he con-cerned about something like that?" King denied saying employees had toContinued44 ASSOCIATED GROCERSversations in a manner which could be construed as un-dermining the Union's representative status readily ad-mitted Cooksey and Hendley also told them that thechoice was theirs; they could do with the union cardwhat they wished. The only reasonable conclusion to hedrawn from the "choice" given these employees was thathe or she could either keep the union card or not butthat it would not affect their reinstatement. In the face ofoverwhelming evidence to this effect, I have rejectedtestimony of those few witnesses to the contrary. Ac-cordingly, I find there is insufficient evidence supportingthe General Counsel's allegation that Respondent condi-tioned the return of strikers on their abandonment ofunion representation.The General Counsel, in support of the argument thatthe polygraph test was coercive and prolonged the strikeby inhibiting strikers from returning, points to certain no-tations made on Cooksey's call record as well as the tes-timony of some of the employees. Cooksey's recordsshow that employees gave various responses to thethree-question format. Some answered affirmatively toall three questions but failed to appear for the polygraphexamination. In those cases Cooksey recorded that theywere a "no show." Others refused to take the examina-tion and Cooksey wrote "won't take poly." " Othernotes said, "won't cross picket line," "wants to think,"and "talk with wife." The General Counsel asserts thatthose who stated they would not take the polygraph andthose who wanted "to think" were deterred from takingthe polygraph because of its allegedly inherently destruc-tive nature. Respondent concedes that some individualsrefused to take the polygraph, but showed by direct evi-dence that many employees offered reasons other thanthe polygraph itself for refusing to take it and for decid-ing they wanted "to think." Indeed, it appears that someemployees called Cooksey without having any intentionof returning even though they told Cooksey they did.The witnesses are summarized as follows:1. John Hubble agreed to take the polygraph on June5 but was a "no show." He testified that a week after thestrike began he told his supervisor, Bob Warren, that hedid not wish to return because the strike was so violent.He had no real complaint regarding the polygraph re-turn in their union cards or abandon the Union. The implication of histestimony is that seniority was not discussed.Frankly, I do not believe the General Counsel has sustained his burdenhere with respect to Respondent's allegedly conditioning strikers' return-ing on abandoning union representation Moreover. Starr's recollectionregarding King's reference to seniority is too hazy to be relied upon,even though King did not specifically deny it.'^ See, for example, the testimony of Robert Harry who impressed meas a very unreliable witness He claimed to have telephoned Hendley inMay and that Hendley told him to surrender his union card by registeredmail, to make an appointment to take a lie-detector test, which Hwould in-volve questions regarding strike violence as ,well as other misconductand who suggested that arry would probably fail the test because hehad been arrested on a picket line for harassing people-calling themscabs First, Harry admits Hendley asked him "something like" whetheror not he as abandoning the strike. That would indicate the call occurredin June, not May, as Harry insists Second, Henidley said he never Itok acall until he was near his desk where he could make a record of il. Thereis no record that Harry ever called and Hendley denies he did Third,Harry, in responding to questions in the area of strike misconduct, wasterse and uncommunicative and appeared less than candid His testimonyis not creditedquiremcint: he had taken it when he was hired. Severalweeks later (he said monuls) he spoke to Pickup whosaid he would have to take the polygraph as a conditionof returning. Hubble agreed. but that day received ananonymous telephone call and the tires of his car weredeflated. Hie became frightened and did not appear forhis polygraph appointment. He later took the polygraphon August 3 and returned to work.2. When Arnold Koch was originally hired in 1977 hehad taken a polygraph test. After the strike began hecalled Respondenit several times regarding returning towork. The records show that he called on June 8 and hesaid he would not take the polygraph. However, he testi-fied that he spoke to Nichols on that occasion and toldNichols he would not cross the picket line. He says illJuly (the records show June 23) he called again andspoke to Cooksey. He agreed to the polygraph butCooksey called him back and said that he had no open-ings. It was agreed that Cooksey would call him againwhen a job opened up. A week or two later Cooksey of-fered him a part-time job, but he refused it as he alreadyhad a full-time job. Shortly thereafter, on August 16,Cooksey called again with a 40-hour job and Koch tookit, returning on August 22.3. Rudy Castillo had been hired in May 1977 andprobably had taken a polygraph test at that time. He hadbeen laid off 3 days before the strike but joined itanyway. He called Cooksey on June 13 and answered af-firmatively to all three questions. However, he was a "noshow" and did not appear for his polygraph appoint-ment. He gave equivocal testimony regarding why hedid not take the polygraph. To Respondent he said hesimply decided to "stick with the Union"; to the GeneralCounsel he said he decided not to go back because of thepolygraph, his fear that the rules and regulations mightbe different, he did not need it, and why go throughmore?: to the Respondent he again admitted that he didnot wish to abandon the Union.4. On June 14 Celestino Rios called Cooksey to say hewas considering crossing the picket line. Although hetold Cooksey he was willing to abandon the strike hetestified he also told Cooksey he was not willing to comeback unconditionally. Cooksey's records show that Rios"won't take poly" but that appears to be an error. Riosdid not make any other application until October whenthe Union called off the strike. He was finally recalled inJanuary 1979.5. Harold J. Van Horn is a long-time employee.7OnJune 16 he called Cooksey and after going through thethree question routine8s told Cooksey that if that waswhat he had to do, he would do it if he decided to comeback. Cooksey's record shows Van Horn "wants tothink." Van Horn returned to work on November 13after the Union had called off the strike. He was neverpolygraphed as testing ended in October.7 ie has been a working foreman for some time and may be a super-visor as he has the right to assign work Even so. his job is in the bar-gaining unit"l He says that Cooksey instead of asking him if he was abandioningthe strike. told him to "turn in his union card " Van Horn is one of theindividuals %who appears to have confuscd the two phrases45 DECISIONS ()F NATIONAL LABOR REI.ATIONS BOARI)6. James Veach is a long-time employee. He calledCooksey on June 16 and asked what he had to do to gethis job back. Cooksey asked him if he was willing togive up the strike. When Veach replied, "I didn't saythat." Cooksey responded, "Well, there's no use goingany further." Cooksey listed him as answering "no" tothe first question of whether he was abandoning thestrike. Veach admitted that when he called Cooksey inJune he only wanted to find out what he had to do toget his job back and that he was fencing with Cooksey.He claimed he was merely checking out "the rumor"about the polygraph requirement. 19 Veach says he calledCooksey again in August saying he was willing to giveup the strike and Cooksey offered him a polygraph ap-pointment which Veach did not accept. Cooksey'srecord reflects no such call, but Veach's testimony re-garding the second conversation is not significant in theoverview. In some respects, however. Veach's testimonyis subject to doubt. He was evasive and inconsistent. Idoubt that the second conversation even occurred.2"7. John Sirovatka telephoned Cooksey on June 21.Cooksey's notes show he was recorded as "want tothink." Sirovatka testified he answered all three of Cook-sey's questions affirmatively, but then told Cooksey thatbecause of the violence and because he feared peoplewould follow him home, he wanted to protect his familyand had decided to wait. He also admitted to me that hehad not really made the decision to abandon the strikeeven though he told Cooksey that he would do so. Siro-vatka did say the idea of being polygraphed botheredhim "some" but his principal reason for not returningwas his fear of violence. The General Counsel persuadedhim to say that the polygraph was like being "on a tight-rope" and then to say that the polygraph aspect wasequal in weight to his fear of violence. Later, on August31 he called Cooksey again and agreed to all the condi-tions. He took the polygraph and returned to work onSeptember 4. Sirovatka had left the area during thecourse of the strike to seek work in another State. To dothis he had obtained an honorable withdrawal card fromthe Union. He testified that since he had the withdrawalcard it made him "feel more free" to go to work at Re-spondent. That implies, to a degree at least, that one ofthe reasons he did not return earlier was that he fearedunion discipline if he did so.8. Gene Hodges called Cooksey on June 21. Cookseylists him as "wants to think." Hodges testified he an-swered the three questions affirmatively and when Cook-sey offered to schedule him for the polygraph test he re-19 Veach's characterization of the polygraph requirement as a"rumor." here occurring more than a monlh after he Union's member-ship meeting oif May 18, buttresses my earlier conclusion hat the poly-graph was not actually part of Respondent's proposal on May 1720 At first Veach claimed that during the May 18 plumbers hall unionmeeting he recalled voting on Respondent's proposal; then he said h didnot remember such a vote; then said he did Although he is a long-timeunion member he claimed not to know the meaning of the word "scab."He also said that although some of his friends returned to work duringthe course of the strike they never actually told him of the polygraphrequirement. To find him credible I must conclude he lives in a vacuum.Even his June call to Cooksey is suspicious. Since it was not a legitimateattempt to return to work, and his claim that he was only ilvestigating a"rumor" is hollow, it smacks of deviousness. Such a witness cannot beviewed except with doubt.plied that he wanted to "think about it." He admittedbefore me that at the time he called he did not actuallywish to return to work. He did not want to abandon theUnion at that point and was also concerned about theviolent nature of the strike. He called again on July 24.answered all three questions, took the polygraph, andwas promptly returned to wtcrk. In response to a ques-tion by the General Counsel he said he waited a monthbetween July and August to see if the polygraph was"legal" and hoped it would be resolved. On reexamina-tion by Respondent he reiterated that he decided not toreturn because he simply wanted to stick with the Unionand that the polygraph did not really offend him. Healso testified that he never told Cooksey in June that hisdecision "to think" had any relationship to the polygraphrequirement.9. Robert Conroy did not impress me as a straightfor-ward, candid witness. He was agressive, pushy, and hada tendency to characterize. He testified that in June,July, or maybe August he called Cooksey. Cooksey'srecord shows that Conroy called on June 21. He says hehas called at other times but the record is silent as to anyother calls, nor did Cooksey recall any. Conroy claimsthat after he told Cooksey he wanted to return, Cookseysaid the only way he could get rehired is if he camedown, filed a new application, and took polygraph andphysical examinations. Conroy says he told Cooksey togo to hell. On two points alone Conroy is not believable.There is no evidence that after June I Respondent eversaid anything about filing a new application (even beforethat the evidence is less than clear as to what was actual-ly being required). Second, no returning striker was everasked to take a physical examination nor was it ever pro-posed as a condition. It may be that Assistant BusinessAgent Lock believed that to be the case, but it clearlywas not. In that circumstance it sounds as if Conroy isfabricating on that point."2Cooksey's record shows himas "talk with wife." Cooksey's testimony is that he wentthrough the standard procedure with Conroy andConroy agreed to all of the conditions but then said hewanted to talk to his wife. I observe that Conroy was aunion steward and that connection to the Union mayhave caused him to color his testimony here. As withVeach it does not appear that Conroy truly wished toreturn but was simply testing Cooksey.10. Joaquin "Ray" Candelaria testified he called theCompany twice and spoke to Hendley on each occasion.His first conversation was in late June. The record keptby Cooksey does not reflect this call. However, he sayshe asked Hendley if it was feasible to return to work andasked what the procedures were. Before Hendley couldanswer Candelaria asked if his old job was still available.Hendley replied that it was and that he could come backto work after taking the polygraph examination. Cande-laria testified he then told Hendley he would probablywait 2 or 3 weeks before he was sure if he wanted toreturn because he was worried about the violent nature2 Conroy's testimony here is a carbo copy of "hat he says UlionSecretary Treasurer Manning told the membership at the plumbers hallon May IX. tie appears to have memorized that version. Moreover it waslock, nrot Manning, swsho explained the proposal at the plumbers hall46 ASSOCIATED GROCERSof the strike. He also testified the polygraph requirementhad nothing to do with his decision to wait. On July 17he called again, took the polygraph lest on July 21 andreturned to work on July 24.11. Norman Pierson telephoned Hendley on July 18.After answering all three questions affirmatively a poly-graph examination was scheduled but he did not appearfor it. Respondent's records reflect "changed his mind."Pierson testified that shortly after arranging to take thepolygraph examination he got an anonymous telephonecall which he regarded as threatening. The caller toldhim, "You better think twice before you go across thatline." As a result he decided not to return. On August 6(Cooksey's records reflect August 10), he called again,this time speaking to Cooksey. Although his testimonywith respect to the date of the polygraph test differsfrom the record by about a week but it is clear that hetook the polygraph test and was promptly returned towork. 2212. John Duhigg telephoned on July 19 and spoke toHendley. He told Hendley that he was strongly consider-ing abandoning the strike and would return uncondition-ally and answered "maybe" to the lie detector test.Hendley's note lists him as a "no poly." However, beforeme Duhigg testified that he "wasn't sure if [he] wascoming back." He says he also told Hendley he wasunsure about returning because of the violence and felthe had to talk to his wife because he had strong unionloyalties which he did not wish to give up. On August21 he spoke to Cooksey. This time he answered all threequestions affirmatively and took the polygraph the nextday, coming in with a close friend because he believedthat was the safe thing to do. He said he delayed hisreturn to work because of the violence. He was aware ofa car which had been shot up. He said he also told aBoard attorney that he did not wish to return in July orAugust because of the violence. Finally, he testified thatthe polygraph requirement did not bother him.13. Robert Hamilton called Hendley on July 20. Heanswered all three questions affirmatively, took andpassed the polygraph, and was promptly returned towork. He expressed no concern with the polygraph re-quirement.14. William Eshenbaugh testified that he called Cook-sey sometime during May, June, or July. Cooksey'srecord shows it to be on August 10. Cooksey lists him as"wants to think." Eshenbaugh says Cooksey asked him ifhe was willing to give up the strike and when Eshen-baugh answered, "yes," Cooksey told him he needed himto work nights. Eshenbaugh asked if he could not havehis old job back and when Cooksey told him it was notavailable Eshenbaugh said, "I'll have to think about it."It is clear here that Eshenbaugh's desire "to think" aboutthe situation had nothing to do with the polygraph re-quirement. Moreover, Cooksey's testimony with respectto this conversation is far more cogent. He says thatafter Eshenbaugh said he was abandoning the strike,Cooksey asked him if he was offering to return to workunconditionally. He remembers Eshenbaugh asking himz2 Pierson is line of the individuals who believed the question a;Ihblabandoning the srike was the same as abandoning the nion and ser-ing his union membership.what an "unconditional offer to return" meant. It wasthen that Cooksey told him the only openings were onnights. Eshenbaugh replied that he would have to thinkabout that. According to Cooksey the polygraph ques-tion was never reached due to Eshenbaugh's balk at thesecond question. Eshenbaugh agrees that if he could nothave his old job back he did not wish to return. As aresult he took a job with Arizona Sand and Gravel. Hehas not contacted Respondent since.E. he Strike Winds Down, Later VegotiationsAs previously noted, the decertification petition wasfiled for the warehouse unit on June 9. On August 28 asimilar petition was filed in the cash-and-carry unit.There is no contention that either petition was sponsoredby Respondent or given any assistance by Respondent.The General Counsel contends, however, that the filingof the decertification petitions engendered bad-faith bar-gaining by Respondent. He has, however, stipulated thatbetween the beginning of bargaining in January and atleast May 17, Respondent engaged in good-faith bargain-ing. On that date he contends, due to the unilateral adop-tion of the polygraph requirement for returning strikers,Respondent violated Section 8(a)(5). (I have found, con-trary to that contention, that the policy was not adopteduntil June 5.) Nonetheless, the General Counsel does notallege Respondent engaged in any bad faith, broad-based,refusal to bargain until after the decertification petitionswere filed. No bargaining sessions were conducted be-tween June 1 and September 28.At the September 28 meeting, according to BusinessAgent Lock, the only issue remaining was "back towork." He says Saunders asked him if the Union's posi-tion had changed regarding Respondent's May 17 pro-posal. Lock replied that the Union would respond toeach proposal on a step by step basis but wished to dealwith the return of the strikers first. He wanted all strik-ers reinstated and then would negotiate the contract.Lock says he told Saunders the Union was willing toreestablish the expired contract for the interim period.Lock's position here suggests that "back to work" wasnot, as he testified, the only issue remaining. The Unionmay have been willing to capitulate to Respondent's con-tract offer, but if it was he did not say so, nor did he actas if it was. Even so, he appears to regard as insubstan-tial any remaining hurdles.Saunders' testimony is somewhat different. He saysLock proposed that all strikers were to be returned towork upon ratification of the contract; there were to beno physical and polygraph examinations; and that the oldcontract would be extended during the continued bar-gaining. He says Lock wanted individuals accused ofmisconduct to be handled separately. To those proposalshe replied that the Company's earlier back-to-work pro-posal would stand, that it had no intention of dischargingemployees to make room for an en masse eturn of strik-ers.Saunders also told Lock that if an agreement wasreached the Company wanted to give each striker 10days to make known his desire to return because it hadinformation that many strikers had no desire to return.47 DECISIONS ()F NATIONAl. LABOR RELATIONS 1()ARDHe said the Company would then recall each employeeby seniority district and, that while Respondent wouldcontinue to require the polygraph examination, it wouldagree that the only reason to disqualify an individualfrom returning would be because of violence in connec-tion with the strike.2"He remembers Lock replied byasking for a definition of violence and he answered thatRespondent would follow NLRB definitions, statutorydefinitions, and court rulings.Lock recalls there was a disagreement regardingwhether the strike replacements were permanent or tem-porary. He says he asked Saunders why the replacementswere being treated as permanent when Cooksey andPickup had admitted they were temporary at the Sep-tember unemployment compensation hearing. He remem-bers Saunders saying Nichols' May 10 letter was "self-explanatory," he knew nothing about the unemploymentmatter, that the strike replacements had become perma-nent when they had completed their 90-day probationaryperiod.Saunders testified: () He restated to Lock that thoseemployees whose jobs had been eliminated were not tobe recalled; (2) Respondent would assign work-weeks tostrikers with normal right of bidding; (3) the strikers' se-niority would be docked for the amount of time eachstriker spent on strike excluding a 2 or 3 week graceperiod; (4) Respondent's economic offer remained thesame as its April 7 offer; (5) the Union had never demon-strated its majority in the maintenance mechanics unitand recognition in that unit was deemed to have beendropped from the Union's demands; (6) even thoughthey had agreed with respect to the driver's bid rulesand even though Respondent had been following thoserules a different work situation had arisen and there wasa corresponding need to readjust the rules. Saunders as-serted that he was not reneging on their earlier agree-ment. He says Lock agreed that an adjustment of therules had to be made.Lock testified that at the September 28 meetingSaunders proposed that all further discussion would becontingent on the decertification petitions being resolved.Lock says he had shortly before learned from theNLRB's Regional Office that it was going to issue theinstant complaints and the decertification petitions wereto be administratively dismissed. Although it had not yetoccurred, he advised Saunders he had heard from theRegional Office that the petitions would be dismissedand it would do no good to hold up negotiations overthat. He says Saunders replied he could not do anythingtntil the matter was resolved and it might be 6 monthsor a year before an election was held. Whatever coursethe petitions took, according to Lock, Saunders said theCompany's position was that until they were finally re-solved the terms of a negotiated contract would not gointo effect.Lock also said, in terms different from those describedby Saunders, that Respondent's September 28 proposalwithdrew the "rebid" proposal made earlier because itdid not expect large numbers of employees to return. He13 Up to that date no striker had been denied reinstatement (n groundsother than strike misconduct as determined by the polygraphalso says Saunders advised him for the first time that theproduce packagers were not to be recalled because theCompany was no longer in the potato bagging business.Lock admits he knew in July that the equipment hadbeen sold. See my earlier discussion of this subject atfootnote 8, supra. As I have said, Lock, therefore, appar-ently knew more in July than simply that the equipmenthad been sold.Another meeting was held on September 29. TheUnion rejected Respondent's proposal of September 28,although it appears that at least a large amount of it wasacceptable, principally those items relating to contractterms. Lock says the Union offered to arbitrate overthose strikers who were accused of misconduct. He alsosays Respondent continued to refuse the Union's offerthat the employees return en masse, because 200 employ-ees had filed the decertification petitions.Saunders testified that on September 29 Lock said Re-spondent's back-to-work proposal was nearly acceptable,but the Union wanted to limit the Company's refusal torecall only to those individuals who had been convictedof felonies. Saunders says Lock earlier had wanted ev-eryone returned first and then arbitrate over individualsaccused of lesser misconduct. Saunders repeated the pre-vious stand that Respondent would not agree to bringback all the strikers at once or those who had takenother permanent employment.On October 4, the Union's secretary-treasurer, HoraceManning, sent Respondent a mailgram stating it wasacting on behalf of the strikers and "we are herebymaking an unconditional offer on behalf of those employ-ees to return to the same or substantially equivalent posi-tion to those which the employees held prior to the com-mencement of the strike ..." The mailgram continued,saying picketing would cease at 8 a.m. on October 5 andit set a deadline of 5 p.m. on October 6 for Respondentto accept that offer.During the morning of October 5 another bargainingmeeting was held. Lock had assumed Respondent hadreceived the mailgram (in the mistaken belief that it hadbeen a telegram). He told Saunders the Union was inter-ested in the orderly return of the strikers and wantedthem all returned to specific jobs and shifts. He said theUnion was willing to go along with the return of 50 nowfollowed by 50 each week thereafter. Saunders recallshim saying he did not wish returning strikers to be re-quired to take polygraphs and he understood no physicalexaminations were being given so he was dropping thatas a demand.However, the meeting was disrupted at approximately10 a.m. when Saunders' secretary came to the room witha copy of the mailgram. When Saunders read it hebecame angry with Lock, saying this was "crap." WhenLock realized Saunders had not received the communi-que before the beginning of the meeting he apologizedfor assuming Saunders had. The apology was acceptedbut the parties adjourned until the following day whileRespondent attempted to decipher the wire's meaning.On October 6 the parties met again. Their discussioncentered on the meaning of the mailgram. Lock saidSaunders told him 50 employees could return by Sunday48 ASSOCIATED GROCERSnight, October 8, and also told him that Respondent wasno longer requiring polygraph examinations. Saunderstestified in agreement and added that polygraphing re-turning strikers had been discontinued on October 4.During the meeting Saunders asked Lock for a list ofthose strikers who actually wanted to return to work. Hesays neither Respondent nor the Union was really certainwhich employees wanted to return. Saunders observedthat a number of people had "terminated themselves."The record shows that some had retired and others hadacquired permanent work elsewhere.24Saunders says Respondent did offer to call back thetop 50 on the seniority list and then follow the remainderof the list by seniority saying that an employee could askfor his old job or bid the shift and workweek. Saunderssaid that the Union did not agree to Respondent's pro-posal to return 50 employees immediately; apparently theUnion was undecided on the topic. It took a stand sever-al days later. However, Respondent maintained its posi-tion with respect to violence and its decision not torecall those whose jobs had been eliminated.Saunders also told Lock there was a need to discusssome other matters. These topics included the exclusionof certain clerk duties from the bargaining unit, discuss-ing polygraph clause, opening up certain starting times,and renegotiating the drivers' bid rules. He remembersthat the Union asked for a change with respect to the in-formation shown on pay stubs.In addition, Saunders told Lock Respondent wouldnot give strikers full seniority credit for the amount oftime they had been on strike and the implementation ofany contracts which were reached would be after theresolution of the decertification petitions in both thewarehouse and cash-and-carry bargaining units. Thelatter two statements drew an angry response from theunion negotiators who told him, "the clock starts run-ning for you at 5 p.m. tonight," a reference to theUnion's belief that it was an unfair labor practice strikeas of that moment. Either Lock or some other union offi-cial also stated the decertification petitions had alreadybeen resolved. Saunders responded that the decertifica-tion petitions had not been dismissed and, even if theyhad been, they could be reinstated. Lock also assertedthat only those strike replacements who had been hiredprior to May 18 were permanent.On October 9 Lock sent Saunders a letter transmittinga copy of Respondent's seniority roster as of March 29.He asserted that all the employees on the list wished toreturn to work. The letter also remarked with respect tothe Company's offer to return 50 employees immediatelythat the Union recognized that proposal as a "good-faithattempt" to begin the return to work which would "atthe same time reduce [Respondent's] possible liabilitybefore the National Labor Relations Board." He assertedthat the Union did not intend to negotiate away the strik-12 Although neither the Union nor Respondent as fully aware of thedesires of many of these employees, it is clear that Respondent's informa-tion, though vague, wsas to a large degree correct. It later sent letters tospecific emplo ees offering them reinstatement The letters referred toRespondent's currenC belief regarding the striker's status (retired, accept-ed permanent employment elsewhere. etc ) and set a deadline hy whichthe striker should reply if he or she wished to return, More than 50 failedto answering employees' rights to return where the NLRB had"jurisdiction." The Union therefore agreed that those 50should be immediately returned to work.On October 10 another bargaining session was con-ducted. The parties are in agreement that Saunders, withLock's October 9 letter in hand, replied that the October6 proposal to return 50 employees immediately was a"package deal" which included the other proposals andthat the Union could not accept part and reject part.Moreover, Saunders asserted that the March 29 senioritylist was not appropriate as they needed the names ofpeople who actually wished to return. Lock replied thatthe Union was afraid to compile a new list because itfeared it might make a mistake. Saunders said the Unionagreed to furnish another list. Saunders said Respondentwas compiling, as they applied, a list of employees whohad offered to return plus a list of those people who hadworked during the strike. He said Respondent wouldgive a week's notice to people who wished to return. Hesaid Lock asked for a list of people about whom theCompany had evidence of violence and did not wish totake back. Saunders said a list would be prepared andprovided.A discussion then ensued respecting the clerical dutiesperformed by certain warehousemen including groceryload checkers, salvage clerks, receiving clerks, and in-ventory control clerks. These were duties performed bywarehouse clericals but not on a regular basis and no em-ployee actually held those job titles. Respondent pro-posed that those duties be excluded from the bargainingunit. It also proposed that the contract provide for someflexibility with respect to schedule changes-up to amaximum of 2 hours change in schedule per week.It was during this meeting that Respondent actuallypresented its polygraph proposal. (See G.C. Exh. 27.)The proposal permitted Respondent to polygraph anyemployee or group of employees it "suspected of dishon-esty" and also provided for routine testing. Lock op-posed it as a "back door" way of resuming polygraphtesting.Lock said that it was at this meeting that the Companyagain said it was taking seniority away from strikers andthe loss would apply against the accumulation of sickleave and vacation benefits. He said this was the firsttime Respondent had explained how that loss wouldwork in practice. The vacation and sick leave plans inthe expired contract relied on seniority in different ways.Sick leave was based soley on seniority while vacationcombined seniority with a credit based on the number ofhours worked during the year. Saunders also said thatthe actual settlement of a contract was still contingent ondropping the instant charges.Later that day the Union organized an en masse returnof employees. Approximately 130 exstrikers applied forreinstatement. That was followed on the next day, Octo-ber II11, by the Regional Director's issuance of his dis-missal of the decertification petition in Case 28-RD-314,relating to the warehouse unit. (Presumably the petitionin the cash-and-carry unit was also dismissed on thatdate, though the record does not so show.)49 DECISIONS ()t: NATIONAL L.AO)K RI.AI()IONS ()OARI)The next meeting was held on October 12. At thatmeeting the Union's position remained essentially thesame as before. It wanted those individuals who hadbeen convicted of felonies to be returned, but offered toarbitrate over them.25It also wanted a list of the em-ployees involved in violence. Respondent gave theUnion a list of people who had remained at work duringthe strike or who had been hired during the strike andwho were still employed. Saunders said Lock also askedfor consideration for older employees with respect tojobs they could not handle and Respondent agreed tooffer them the jobs as they opened but to permit them topass if they believed themselves unable to perform them.The Union also asked for information regarding replacedbargaining unit people during the period of April 12through May IX together with the names of individtuaiswho replaced them.On the proposal regarding the right to change startingtimes, Saunders conceded to Lock that Respondent hadnot yet changed its schedules as contemplated but simplywanted the flexibility to do so. During this meeting, ac-cording to Saunders, Lock agreed that Respondentwould not be obligated to pay the April 7 wage increaseon a retroactive basis. He opposed excluding the clerkduties from the definition of unit work. The Union alsoagreed to review the proposal with respect to the jani-tors and pallet repair people and also the drivers' senior-ity rules. The Union withdrew its demand for recogni-tion in the maintenance employees unit as it had notgotten the additional authorization card. It also agreed tobargain on Respondent's polygraph clause proposal andasked for more information about it. Lock again statedthat conditioning settlement of the contract on the reso-lution of the decertification petitions was inappropriate.Saunders reiterated that the petitions could still be rein-stated.Respondent continued its proposal that the formerstrikers were not to be credited with seniority for theamount of time that they had been on strike. Lock op-posed that position saying that the employees had suf-fered enough. Respondent also gave the Union a copy ofits list of all those employees who had applied for workon October 10.On October 27 still another meeting was conducted.Saunders told Lock that Respondent was ready to dis-cuss issues covering the cash-and-carry unit and he alsosaid the list of employees whom Respondent did notwish to recall was not ready and he agreed to furnish theUnion with a list of employees who had quit. Lock saidit was during this meeting that there was a discussionabout giving older employees some relief over onerousjobs and Respondent agreed to accommodate thosepeople as best it could. The accommodation was a formof permitting those people on the seniority list to passuntil a job came open on their old shift. (Saunders saidthat had occurred on October 12.) During this meetingthere was an agreement regarding the recall of garagemechanics. Respondent also agreed to the Union's re-quest to provide a list of resident drivers on the payroll25 This is Saunders' testimony If he is correct here the Uiiont appear,to have returned to the position it held prior to September 29 wthe itmade a shift more favorable to Respoindentas of March 29 who were still on the payroll and to pro-vide a list of meat employees who were laid off on Octo-her 13. The pay stub breakdown was clarified in order toshow what amounts were being paid as straight time,overtime, holiday pay, and other related information.There was no agreement on the recall of employees.l.ock asserted that the employees should be recalled as ifthey wecre unfair labor practice strikers. Respondentcountered that it was an economic strike and they wouldbe treated as economic strikers.()n November I another meeting was conducted. Itwas called principally to deal with the cash-and-carryunit although an attempt was made to straighten outsome confusion over the driver's seniority rules. Accord-ing to Saunders that was abandoned because there were"too many cooks" and not enough knowledge. With re-spect to the warehouse unit, however, Saunders testifiedRespondent gave the Union four lists: those strikers whowere ineligible for return due to strike misconduct; thosestrikers who had terminated themselves; the residentdrivers; and meat department layoffs. Also at that timeLock gave Respondent the Union's counterproposal onpolygraphing.-6In the cash-and-carry unit Respondent made a propos-al to deal with the problems of the cash-and-carry cash-iers. These individuals performed both supervisory andrank-and-file duties. According to Lock Respondent pro-posed to "do away with the bargaining unit function ofcashiering"-indeed, it appeared to the Union that thathad already occurred. Saunders explained that in the pastthe Union had by agreement permitted the supervisor todo bargaining unit work in order to permit him to getunion retirement benefits. He explained that the changein duties really required the cashier-manager to abandonhis cashiering duties in favor of management duties andcaused Respondent to hire a new category of cash-and-carry cashiers. Respondent had already hired such indi-viduals but was paying them a lower rate than that pre-viously paid to the combination cashier-managers.The Union's original proposal. General Counsel's Ex-hibit 31, probably induced Respondent's action on thecash-and-carry cashiers, for the Union's third proposalon that exhibit provided that the agreement for nonbar-gaining unit people (supervisory personnel) to work inthe nonfood area would be terminated retroactive toFebruary 28. As this was confusing, Respondent agreedto provide the Union with a formal job description ofthe cashier's job. It actually did so at the next meeting.That meeting was held on November 9. Saunders firstadded a name to the list of individuals whom Respond-ent considered ineligible for return because of strike mis-conduct. Although the Union's original proposal was tomodify the sick leave plan slightly, the bargaining proc-ess had left it unchanged until, on November 9, Re-spondent proposed a change. (See G.C. Exh. 33.)T 'he Uniro's counterproposal regarding polygraphs is el ltirth in(i C Exh 32 and periitted Respondent to colltilnue its practice of pol-graphing employment applicants hut also provided that the Companycould require polygraph exammnittions of current employees if there wassuhstantial evidence toI i dicate Ihe employee to he guilty of heft I limitedl the scope off te examl I the inciden uder scrutiny and also prohihb-ited its seL as veildelnce iii :ln arhitration hIeariIg50 ASSOCIATED GROCERSSaunders, observing that sick leave was based on senior-ity alone, without considering the hours worked by aclaimant, and aware that a returning striker could imme-diately obtain a full 6-day sick leave credit for the timespent on strike, said that was unfair. He submitted a writ-ten proposal that the sick leave plan take into accountthe amount of hours worked as well. The proposal wasdesigned to be consistent with the existing vacation plan.According to Lock, Respondent withdrew the propos-al it made on October 6 that 50 employees would returnimmediately. He said Saunders repeated that the contractwas subject to the decertification petitions being resolvedand the charges being withdrawn. He also said Saundersproposed that the same discharge and suspension articlesas used in the warehouse contract be applied to the cash-and-carry contract. Similarly, the cash-and-carry con-tract was to contain the warehouse language coveringannual reviews and vacations.Saunders testified that during the November 9 meetingthey were able to nearly finalize the drivers' bid prob-lem. He also said that while the economic and nonecono-mic proposals remained essentially the same, Respondentwished to bargain further over the clerical jobs in thewarehouse and as a result gave the union job descrip-tions of the duties assigned the warehouse checker andsalvage room clerk functions. (G.C. Exhs. 34 and 35.)Respondent wished to take those duties from the ware-housemen.Respondent offered to include the custodian, janitorsand pallet repair people in the warehouse contract ratherthan as a separate unit. Respondent continued to seek theauthority to change the starting times, continued to stickwith its own polygraph proposal, and while Saunders ad-mitted saying the contracts were contingent on the reso-lution of the decertification petitions he also testified thathe told Lock that Respondent might drop those demandsif they got to an impasse on them. Lock denies the laststatement.In addition, Saunders testified, without Lock's dis-agreement, that Respondent dropped its proposal to dockstrikers seniority credit for the amount of time they hadspent on strike, except for sick leave (wanting it to beconsistent with its proposal that day) but offered a prorota adjustment on that.The parties were still in disagreement on the legalstatus of the strikers. Respondent said it would continueto treat the strikers as economic strikers and wouldreturn them in accordance with the rules pertaining toeconomic strikers. Saunders told the Union that it wasusing the Union's seniority list and that senior employeeswho did not wish reinstatement to jobs other than theirown did not lose their place when they passed. He alsoadvised that polygraphs had not been used at all sinceOctober 13 (although earlier he had said as a mandatoryrequirement the exams had ended on October 4).27The last meeting was conducted on November 14 andsolely related to the cash-and-carry unit. At that pointthere was agreement that the cash-and-carry contractwould carry all the new benefits negotiated in the ware-house agreement. Nonetheless, there was no bargain"7 It i not clear whether the October 13 polygraphing was mandaJoror voluntary.struck because of the disagreement over the question ofrecall rights. Respondent continued to insist that itwould recall people as economic strikers and observed itwas doing so. The Union demanded the ouster of allstrike replacements hired after May 17. saying that thestrike had converted to an unfair labor practice strike atthat point, and. even if it had not, the replacements .ereonly temporaries.While there may facially appear to be a wide gulf be-tween Lock's and Saunders' testimony on bargaining infact the differences are not great. I asked Saunders, whohad carefully listened to Lock's estimon ,y to detail hisdifferences with Lock. Aside from discrepancies ondates, Saunders challenged Lock's teslimon> in only afew instances.2'" First. Saunders said he told Lock aboutRespondent's decision to cease potato bagging o eitherMay 17 or June I, not September or October. Second, hesays Lock omitted2"'Saunders' statements on November9 to the effect that neither the resolution of the decertifi-cation petitions or the withdrawal of the unfair laborpractice charges would be allowed to block an agree-ment if one were actually reached. Third. he said Lockomitted the November 9 change in Respondent's positionon docking strikers' seniority for the amounl of time the5spent on strike.Thus, while I run the risk of oversimplifying the factu-al disputes, it is apparent that many of the Union's origi-nal demands fell by the wayside as the strike progressedBy the time of the last meeting the Union was readtl toaccept Respondent's April 7 proposal and \v ould havedone so if there had been an agreement over returningthe strikers to work. It is true that there remained someminor issues such as the Company's proposals withregard to the polygraph requirement and modifying, byboth deletion and addition, work in the warehouse andcash-and-carry bargaining uniitsNonetheless, I think it reasonable to conclude thatthose substantive issues would not have deterred the par-ties from reaching agreement. In fact, both Lock andSaunders are in tacit agreement with that conclusion.F. Industrial Vehicle TestingJohn Lopez, Respondent's training supervisor since1970, testified that beginning in 1972 Respondent estab-lished training and testing programs for its employees.The purpose of these programs was to require employeesto demonstrate their ability to operate the equipmentsafely. According to Lopez actual testing on forklifts andindustrial tugs began in 1974. The tests were principallygiven to new hires and were, he testified, an attempt tomeet standards set forth in Federal regulations under theOccupational Safety and Health Act. To this end. he as-sembled study materials and drafted written and drivingtests." I the frllo,l g list I ha've omitted Saunders' a.scrtions about theMay 17 meeting', reference o polygraphs ad his ren;mark Ihal I Splenl-her ad Octohtr L ck asked frer Joih de,.crptlilon, rcliitllg to artchuscclerk, anid cash-and- carry cashiers hut ncer hargaillzid about Ihcm2! Aclill} I ock denied. rather han rmited.c hit s;li aunders ;s, ,occurred51 DECISIONS O() NATIONAL L.ABO()R RELI.A II()NS B()ARDLopez testified that although it was his intention toeventually test all Respondent's employees who weredriving forklifts or tugs, due to employee turnover, itwas easiest and most efficient to test new hires. With theadvent of the strike in early 1978 he said hc was unableto even do that because of the great turnover and emer-gency need to "get people operational." However, he re-sumed testing in early 1979. The test was the same asthat which had been given earlier.Returning striker Bruce Anderson came back to workon November 16, 1978. Previously he had been em-ployed as a forklift operator engaged in line stocking.When he returned he was told he might have to take theindustrial equipment test (he referred to it as the forklifttest). Consistent with Respondent's policy of treating re-turning strikers as having the rights of economic strikers,Anderson was assigned a tug instead of a forklift andgiven a different shift and a different job to perform.Indeed, on the shift to which he was assigned the tugdriver had specific production standards to meet. Forkliftdrivers did not have such standards. There is no allega-tion that this assignment was anything other than properunder the economic striker reinstatement rules.In February someone in a supervisory capacity toldAnderson that he might be returned to the forklift uponhis passing the test. He was given a manual to study andwas only asked to take the written test. Nonetheless, hefailed it. He admits he was offered a second opportunityto take the test but refused saying he did not want to. Hewas returned to tug duties and ultimately discharged forfailing to meet the production standards required in thatjob. He testified that the operation of the forklift and theoperation of the tugs are quite similar. It appears that thetug operates much like the forklift except without the liftcapability.IV. ANALYSIS AND CONCUSIONSWhile the General Counsel's complaints are multifacet-ed and generally allege violations of Section 8(a)(1), (3),and (5) of the Act, their thrust is the contention that Re-spondent's establishment of the polygraph requirementfor returning strikers violated the Act in several respects.An analysis of the three complaints, as amended, showsthat much if not all of the remaining alleged illegal activ-ity of Respondent depends on a finding in the first in-stance that the institution of the polygraph test in Junewas unlawful. The General Counsel further alleges thatif the polygraph was unlawful its use converted theoriginal economic strike to an unfair labor practicestrike. If that occurred then Respondent's admitted treat-ment of strikers seeking reinstatement would have beenadditional violations of the Act for it viewed each strikeras entitled only to the rights of an economic striker.The only sections of the complaints which are inde-pendent of the polygraph/strike replacement issue arefound in the complaint in Case 28-CA-5153 which prin-cipally dealt with conduct beginning in September, wellafter the Union's strike began to flag. However, twoparagraphs in that complaint allege that Respondent hadengaged in two earlier unlawful unilateral changes. Thefirst is a claim that on June 27 Respondent unilaterallyand without notice to the Union eliminated the jobs ofpotato baggers. The second alleges that Respondent uni-laterally and without notice to the Union changed theprobationary period for new hires from 60 to 90 days.The allegations relating to the latter portion of the strikeand the September-October negotiations accuse Respond-ent of unilaterally removing certain clerical functionsfrom the warehouse unit, unilaterally removing cashiersfrom the cash-and-carry unit, and unilaterally testing in-dustrial truckdrivers. In addition, Respondent is accusedof refusing to bargain by proposing to deduct strike timefrom the seniority of returning strikers, conditioningagreements in the two units on holding the electionssought by the two decertification petitions, and condi-tioning an agreement on the withdrawal of the unfairlabor practice charges. Finally, there is an allegation thatbeginning in September Respondent made a number ofchanges in its proposals. All of this, alleges the GeneralCounsel, amounts to "surface bargaining."During the course of the hearing counsel for the Gen-eral Counsel refined the threshold theory. He stated:The General Counsel's whole theory is that thepolygraph test is imposing [an] unlawful conditionupon the reinstatement rights of strikers whetheryou label them temporary or permanent strikers,that doesn't matter now. Having made an uncondi-tional offer for reinstatement the Respondent hasthe burden to reinstate the individual; absent someaffirmative defenses, requiring the individual to takea polygraph test, which we deem to be an unlawfulcondition, does not fulfill Respondent's affirmativeaction in terms of an unconditional application forreinstatement.He goes on to say that all of the strikers are discrimina-tees (except for a named few who lost their protectedstatus)-including people who took the polygraph testand failed it, people who took the polygraph test andpassed it, and people who did not take the test. The onlydifference with respect to each of these categories is theappropriate remedy and the amount of backpay dueeach. In their brief, the General Counsel's representativesfurther argue that the imposition of the polygraph testwas "inherently destructive" of the right to strike asguaranteed in Section 7 of the Act. Alternatively, theyargue that it was a reprisal against those who engaged inthe strike and in any event was applied unevenly as non-strikers were not obligated to take the test.The first question I must answer is whether or not po-lygraphing returning strikers to test them to determinewhether or not they engaged in strike misconduct orknew about the strike misconduct of others can be in andof itself an unfair labor practice and if so whether or notit is "inherently destructive" of the statutorily protectedright to strike. The question must be answered in thecontext of the strike itself.This strike was marked by extensive violence whichRespondent tolerated from its inception on April 12 untilJune 5. At that point the violence had escalated to apoint where it may be fairly said that Respondent wasunder siege. The entrances to the facility were being sab-otaged; persons who were entering and exiting were52 ASSOCIATED GROCERSbeing subjected to harassment, physical attacks. and sab-otage; on May 23 there was an arson incident; and be-tween May 30 and June 2 there were a series of shoot-ings. Many of the incidents were of a clandestine or hit-and-run nature and Respondent had no idea who the per-petrators were, how they might next act, or where theymight engage in similar acts. By then some of the strikerswere beginning to filter back to work and Respondent,as testified to by President Nichols, could expect contin-ued violence on the outside but could also reasonablyfear that a returning striker might insinuate himself in theplant and become either a saboteur or an agent provoca-teur. He feared, rightly, that someone might shortly bekilled.Accordingly, Respondent decided to expand its use ofthe polygraph in the hope that it would identify thosewho had engaged in misconduct, deter those who hadengaged in misconduct from returning, and deter thosewho had not yet engaged in misconduct from doing so.As Justice Roberts stated in :V.L.R.B. v. MacKayRadio & Telegraph Co., 304 U.S. 333, 345 (1938):Although § 3 [of the NLRA] provides, "Nothing inthis Act shall be construed so as to interfere with orimpede or diminish in any way the right to strike,"it does not follow that an employer, guilty of no actdenounced by the statute, has lost the right to pro-tect and continue his business by supplying placesleft vacant by strikers.An employer may not, however, go beyond what is nec-essary to protect itself in that circumstance. ChairmanFanning has stated, "When employee rights under theAct conflict with those of the employer, the employer isentitled to respond; but the response must be no morethan sufficient to a legitimate business objective."30While it may be fairly observed that the Chairman'sstatement was made in a context dealing with an allegedreprisal against strikers and while Judge Friendly'sremark, which Chairman Fanning paraphrased, dealtwith the employer's right to replace strikers, nonethelessthe logic has close application here. The only question iswhether Respondent's response to the violence exceededreasonableness under the circumstances.Approaching the same problem from a different pointof view in Medicenter, Mid-South Hospital, 221 NLRB670, fn. 2 (1975), then-Chairman Murphy, in a polygraphcontext, stated:She would not have found a violation in any eventsince ..the widespread sabotage and vandalismof the hospital facilities that were occurring dailycreated an emergency situation excusing or justify-ing such unilateral action as a temporary measure totry and bring that situation under control.For that proposition she cited .L.R.B. v. Cone MilklCorporation, 373 F.2d 595 (2d Cir. 1967), and Newi YorkMirror, Division of the Hearst Corporation, 151 NLRB 834:' See the Chairman's concurring opinion in trh Ch vr n I 'Si.. Inc .244 NLRB 1(181. fn 32 (1979). citing Chief Judge Frtiendl s' deci.ion inI d I Bitih Co Plant :f d.the at tc Lace and Ic!lc )i v / IndianIlead. Inc v .L RB.. 45t F 2d 357 (2d Cir 1972)(1965). See also N.L.R.B. v. Katz. aL., 369 U.S. 736,747 (1962).Whether one analyzes the issues as a question of over-reaching ill seeking self-protection as it appears Chair-man Fanning would, or whether one analyzes the prob-lem as one of an emergency justifying unilateral activityas apparently then-Chairman Murphy would, the result isthe same under the facts extant here. Respondent did nomore than to forcefully pour oil on troubled waters.That act protected its ability to operate its business freeof serious illegal harassment and had the tendency todeter additional violent acts. Its requiring returning strik-ers to take the polygraph test in no way impeded theirright to engage in a lawful strike nor was it a reprisalagainst their strike. If it is regarded as an emergencymeasure, it did no more than isolate the perpetrators ofunlawful conduct (hether by their admission or bytheir failure to pass.)3' The only thing it discouragedwas strikers' unlawful conduct.It may well be that the use of a polygraph, rather thantraditional investigative methods, was unique here. None-theless, no state law prohibited its use.32Indeed the Na-tional Labor Relations Act does not prohibit its use perse. sTo the contrary, the Board has held in Medicenter,supra, that a polygraph examination is a mandatory sub-ject of bargaining. Thus, to that extent at least, the Boardhas held lie detector tests to be a permissible tool in thefield of labor relations. I cannot accept, therefore, theGeneral Counsel's assertion that the use of the polygraph"I Respondent', prcsileni. Nichols, made the decisin to deny or grantreinstallemen t hoe individuals w ho failed the lie delcctor test Of theseven empliyees for vshhom Nichols denied reinstatement. the GeneralCounsel stipulated thai what they aid during their examinaion was trueSix (Updcgrve HBennett, Ncalis, Karch. and Mendevil) nIade admissionssith respect to their involvemenit n strike iolence Another employee.Ebarh, was not reinstated because he attempted to sell cigarettes takenfrom Respondent to a merchant in Tucson (See belo ) Updegrove wasreilstated later ln Nichol,' belief that he as readily influenced hbothers Aside fronm thcir admissions, Nichols also relied on the "decep-tivenes," hich an employee may have shown while connected to theinstrumentWhile four of these people are named Im the complaint as discriminia-tces, the (a)(3) iolatlion sith respect to( then (Bennett, Eharb, L'pde-grove and Karch) was bottomed on their answers given during the alleg-edly illegal examination. Whether these fur, and the remaining three.were discharged because they had actually engaged in ni,conducLl a,not truly litigatedThe General Counsel argues that an unlawful motive should he fioundwith regard to the polygraphing system because each employee who un-dervcnt it was asked questi,r ranging beyond strke-relaled iolenceThose questions dealt with uch martter as dishonesty. theft, and use ofdrugs (ir liquor on the job These matters would be of ioncern if a strik-er's admissions to such transgresions affected his reinstatement SeeMarkh, Manufacturing Companvy o San Antonio, 239 NLRR 114 1979Holsecr, there is lio exdence that any striker vs as dented rcilnstaitlmenlbecause of Inontrike related misconduct The olnl> possible xception tothat swould be Ehbarh Een so. prior to hi, being polsgraphcd Respond-ent already had acquired evidence, submitted by a Tucson merchant andconfirmed through tax stamp records, that Eharb was selling cigarettesvhlch had come from Respondent's warehouse. Hlh polygraph readinighad ot lhing to do with Respondent's decislon I, terminate him`2 See Craver. "The Inquisitorial P'rocess It Pr'ralte Emph ment''" 6Co rn I. Rev 29. fit 124 (177). fr a recent listing of slate laws regulat.Ing the use of lie detect r teIst in employ ment. Arizona lauv does not pro-hibit such tests.:'' This i 1l ii sa! that It I Loe voIild not e illegal if it were neingUsied as u reprisal againl c Ncmpl !e". vs ho hast cengaged in al actis it prto-tecied h\ the Act53 I)DECISI()NS ()F NATIONAL LAB()OR RELATIONS BOARDexamination here was inherently destructive of the rightto strike. As the Board has mandated parties bargain onthat topic if one party insists, it seems anomalous to takethe position that the topic is "inherently destructive" of astatutory right, and I am not willing to draw that conclu-sion. That is particularly so here, where Respondent'saction was designed only to protect itself in an emergen-cy.Recently the Board in Harold L. F'leenor Jr. d/b/a 7-Eleven Food Store, 242 NLRB 104 (1979), said it was nota reversible error in the context of that case to deny re-ceipt of evidence tending to show the "inherent coer-civeness" of polygraph tests. In most respects that case isunlike this one, but the Board's statement appears to ex-press doubt that polygraphs are inherently destructive ofSection 7 rights.Better evidence that lie detector tests are not inherent-ly destructive of such rights comes from this recorditself. First, when Respondent made its polygraph pro-posal, the Union, recognizing its obligation under Medi-center, supra, sought further information and made acounterproposal. Its counterproposal accepted the poly-graph as a concept although the Union wished to limitits use. It made no protest that the test was coercive.Second, the testimony of the witnesses, although there issome variance, does not in objective terms conclusivelyshow coercion. Indeed, of the 12 who testified (omittingVeach and Conroy, who were not truly seeking rein-statement) none flatly objected to the polygraph per se.Most were deterred from returning by other factors: e.g.,fear of violence or union loyalties. Only three expressedopposition to the test, but their opposition was mixedwith other reasons for not wishing to return. One gavesuch equivocal answers that his reasons cannot be deci-phered. The sum here is that even if there is an emotion-al discomfort associated with the test it is not inherentlycoercive of the right to strike.It is of course possible that a violation could be foundeven if the polygraph is less than "inherently destruc-tive." As the Supreme Court said in NL.R.B. v. GreatDane Trailers, Inc., 388 U.S. 26, 34 (1967):if the adverse effect of the [allegedly] discriminato-ry conduct on employee rights is "comparativelyslight," an anitunion motivation must be proved tosustain the charge if the employer has come for-ward with evidence of legitimate and substantialbusiness justifications for the conduct.If I assume that the polygraph did have a "compara-tively slight" adverse effect on the right to strike, it isclear that Respondent had a legitimate and substantialbusiness justification for polygraphing returnees, that ofcooling off a hot, violent siege. Moreover, the GeneralCounsel has failed, at this stage of the strike, to show anantiunion motivation. Thus, even under the "less than in-herently destructive" analysis no violation has beenshown.It is no answer to say, as the General Counsel does,that the polygraph was applied only to strikers ratherthan nonstrikers and therefore must be an illegal reprisalfor it was disparately applied. In this case it was totallyreasonable for Respondent to have concluded that itsstriking employees, rather than its nonstriking employees,were the root of the violence. To turn that analysis intoa disparate application of the polygraph examination towarrant the conclusion that the strikers were being dis-criminated against is a legal contortion which is not justi-fied. Accordingly, I conclude that Respondent had asubstantial business justification in requiring its returningstrikers to submit to polygraph examinations and that thetest was neither inherently destructive of the statutoryright to strike nor was it applied in a manner shown tobe designed to punish employees for engaging in thatright. It follows therefore that Respondent's unilateralimplementation of the polygraph testing system did notviolate the Act and that it did not convert the strike toan unfair labor practice strike.There remains for consideration the question of wheth-er or not Respondent violated Section 8(a)(5) of the Actin any other manner. With respect to the elimination ofthe produce packagers it is clear that the Union was onnotice at least by July 14 that the Company had goneout of that phase of the grocery wholesaling business. Onthat date copies of Respondent's layoff letters to the pro-duce packagers were sent to the Union's chief negotiator,Lock. In footnote 8, supra, I observed that Saundersprobably informed Lock either on or before June I thatthe potato baggers' jobs were shortly to be eliminated.Lock's testimony that he did not learn of that decisionuntil September or October upon the resumption of bar-gaining may well be ccurate in the sense that he maynot have grasped the meaning of the June I statement ormay have been unaware that the July 14 letters had beensent. That, however, is not due to Respondent's failureto meet its statutory obligation to notify the Union. BothSaunders and the letters clearly accomplished that.However, the complaint may, though it does not clear-ly do so, be read to allege that Respondent failed to bar-gain over its decision to discontinue the produce packag-ing. I am unconvinced that it had an obligation to do soin view of the Board's decision in Summit Tooling Com-pany and Ace Tool Engineering Co. Inc., et al., 195 NLRB479, 480, fn. 4 (1972). In that case the employer unilater-ally discontinued a product line but the Board held theemployer was not required to negotiate over the decisionto terminate it. Similarly, Respondent merely discontin-ued packaging potatoes which I view as directly analo-gous as discontinuing a product line. In that circum-stance Respondent was under no obligation to bargainover its decision to terminate that portion of its business.Moreover, Respondent was willing to bargain over theeffects the closure would have on those employees whoserved as potato packagers and offered to do so. Indeed,early on, when it came to the question of reinstatingstrikers, it did not reject the concept of reinstating theproduce packagers to other positions so long as theirrecall did not affect the higher reinstatement rights ofemployees whose jobs had not been eliminated.With respect to the allegation that Respondent unlaw-fully changed its probationary period from 60 to 90 daysduring the course of the strike, I likewise conclude thatRespondent has commited no violation of the Act. Arti-54 ASSOCIATED G R()'I:R cle 4 of the expired collective-bargaining agreement setforth a 60-day probationary period for new hires. Thatagreement expired on February 28 and was not extended.When the strike began on April 12 Respondent beganhiring replacements. At some point, not clearly shown inthe record, it changed the policy granting its newlyhired employees a 90-day probationary period. In addi-tion, because the health-and-welfare plan negotiated bythe Union was also not operating, it permitted the strikereplacements to take advantage of its health insuranceplan then applicable to nonunit employees. That plan re-quired an employee to be employed for 3 calendarmonths before becoming eligible. In a sense, then, by ex-tending the 90-day probationary period Respondentmade it approximately coterminus with eligibility for thehealth plan.34There is no claim that Respondent en-gaged in any misconduct with respect to its handling ofthe health-and-welfare situation.Respondent, however, does not cite that as the reasonfor its decision to extend the probationary period from60 to 90 days. Instead, it argues that the Union wasaware of the change and its failure to bargain over thetopic constitutes a waiver of its right to do so. It is clearthat a probationary period is a mandatory subject of bar-gaining and normally a failure to bargain about a changein such a topic, particularly where it has been reduced tocontract form, would be unlawful. I am, therefore, notparticularly persuaded by Respondent's argument thatthe Union waived any rights with respect to it. Nonethe-less, there are a number of defects in the General Coun-sel's allegation. First, it has not clearly been shown whenthe policy was changed; the complaint alleges that thechange occurred on June 27 and Nichols' May 10 letterrefers to a 90-day probationary period. If May 10 is thedate the policy was changed it is outside the scope ofSection 10(b) of the Act. There is no evidence that theUnion was unaware of it. Second, the change appears tobe not a detriment to the bargaining unit; if anything, itis more likely a benefit. It occurred at a time when Re-spondent was hiring strike replacements and, had thestrike been less than 90 days, may have been used as ameans of ousting strike replacements in favor of return-ing strikers. Thus, the returning strikers would have hadan additional 30 days to get their jobs back. Conversely,of course, it may be argued that it gave strike replace-ments a longer time in which to learn their jobs, therebyreducing the risk of discharge for failure to become pro-ficient. Even if that argument is accepted, assuming thatthe policy were to remain the same after all the strikersreturned, the 90-day benefit would then extend to newhires who were not strike replacements but who wouldhave come from the same community mix as in nonstrikecircumstances and those employees would have beengiven 30 days additional time to learn their jobs. In con-sideration of these factors, particularly that it is in allprobability more of a benefit than a detriment and be-cause it had no impact on the course of bargaining, orlength of the strike or on the amount of bargaining unit3' For those who were hired on the first of a month, the 90 days wasnearly exactly the ame as 3 calendar months. For those unfortunateenough to have been hired toward the end of a month their wail forhealth coverage would be almost 4 monthswork, I do not believe it is a violation of Section (15)of the Act. FVen if i it is a remedial order is not .arranit-ed.Such an order is certainl y not warranted in renmedvinlthe probationary period issue w hen one takes into con-sideration the fiact that the deeertiitcationl petition co\cr-ing the wareh use unit w as filed on June which a as 18days before the date the eneral Counsel alleced theviolation occurred. Indeed, that is a problem \, hich facesall of the remaining allegations accusing Respondent ofrefusing to bargain. In various ways those all cliarg Re-spondent. beginning with the Septenmber 28 meeting ofrefusing to bargain in good faith. As the cash-and-carrdecertification petition as filed on August 28 the saniecan be said for that unit as well.It is well settled, of course, that an incurnhent uionrenjoys the presumption of majority satus during thecourse of a contract term. but the presumption may berebutted upon the expiration of the agreement. Barring-ton Plaza and Tragniew, Inc., 185 NI.RB 962 (1970). en-forcement denied on other grounds uib norn. .N.I .R.B. Tragniew. Inc. and Consolidatled HIotel o Caljoirniu, 470F.2d 669 (9th Cir. 1972). The presumption can be rebut-ted by evidence showing that the labor organization haslost its majority status (Celantese Corporation o.l-tmerica95 NLRB 664 (1951):'}) or by a reasonablx based doubtas to the continued majority status of the union, so longas there are objective considerations on which the em-ployer may rely and if the atmosphere is free of unfairlabor practices. See Guerdon Industries, Ic., 4rtmorMobile Homes Div.. 218 NLRB 658 (1975), and N.u-South-ern Dyeing & Finishing. Inc., and enderson CombiningCo., 179 NLRB 573, fit. 1 (1969), cnfd. in part 444 F.2d11 (4th Cir. 1971). The presumption may also be rebuttedby the raising of a question concerning representationthrough the filing of a properly supported petition pursu-ant to Section 9(c) of the Act. See Telautograph Corpora-tion, 199 NLRB 892 (1972), following Shea ChemicalCorporation, 121 NLRB 1027 (1958), a case which wasarguably distinguishable as involving rival unions. Toclarify its view that there is no distinction between casesinvolving rival unions and cases involving employee at-tempts to oust an incumbent the Board said the rulesshould be the same where a question concerning repre-sentation has been raised by the timely filing of a decerti-fication petition. In that circumstance the bargaining ob-ligation ceases until the question concerning representa-tion has been resolved. Turbodyne Corporation. Gas ur-bine Division, 226 NLRB 522 (1976), and ernon Maanu-faclturing Company and Spencer Industries, 214 NLRB285, 287 (1974), reaffirmed 219 NLRB 622 (1975).Where the bargaining obligation halts upon the raisingof a question concerning representation, that obligationends with respect to unilateral changes as well. VernonManfacturing Company, supra, and Ellex Tran.sportation.Inc. (Formerly Hugh Breeding, Inc.), 217 NLRB 750(1975), each of which involved a decertificationi petition.See also Upper Mississippi Towing Corp., 246 NLRB No.41 (1979), citing The Freemanu Company, 194 NLRB 595-Sec alIro rB t v .1. R iB.14 4 L S 9 114. 11, Ii '1 4)55 D:DECISI()NS ()OF NATI()NAL. LA()R RII.AI IO()NS BOARI)(1972), and Paramount Paper Products Co., 154 NL.RB1064 (1965).These principles clearly have application in the instantcase as the warehouse decertification wvas filed on June )which was well before the bargaining miscondut as al-leged. But the General Counsel avers that no majorityquestion is presented by the decertification petitions be-cause Respondent admitted in its answer that the Unionwas the majority representative at pertitnent times. Frank-ly, that argument begs the question. Respondent un-doubtedly was aware that the Union enjoyed a presump-tion of majority under Barrington Plaza, yet it possessedno objective considerations showing the Union's loss ofmajority. Thus, Respondent was not prepared to chal-lenge the Union's majority status. Moreover, its answeris consistent with its argument throughout the case thatit had no interest in ousting the Union as the employeerepresentative. That is not to say, however, that it wouldstand in the way of an employee-raised question concern-ing representation. Indeed, its stance during the Octoberand November bargaining was that it would continue tobargain with the Union and hopefully reach a contract,though one could not actually be implemented until thedecertification petitions were resolved. Respondenttherefore was walking a narrow path between the Unionon the one hand, wishing to reach an agreement if itcould, while at the same time not treading on the rightsof employees who sought a representation election toreexamine the Union's majority status.When the General Counsel determined that an 8(a)(5)complaint was warranted on the question of polygraph-ing strikers the Regional Director dismissed the decertifi-cation petition. He did not dismiss it on the ground thatthere was a showing of interest insufficient to warrant anelection; rather he dismissed it on the basis that he be-lieved Respondent's polygraphing returning strikers wasunlawful and that a question of representation could notbe raised. As I have found that not to have been thecase, it follows that the decertification petitions had va-lidity for I must presume that a sufficient showing of in-terest had been made. If such a showing had not beenmade the petition would have been dismissed on thatground instead.36Thus, I conclude that a real questionconcerning representation was raised both in the ware-house and in the cash-and-carry units by the filing of thetwo decertification petitions because they were not pre-ceded by any unfair labor practices committed by Re-spondent. Real questions concerning representationhaving been raised by the petitions it follows that Re-spondent's post-petition conduct is not cognizable underSection 8(a)(5) of the Act for it was under no obligationto bargain until the question was resolved. These allega-tions are therefore without merit and should be dis-missed.Even so, the merits of the post-petition allegations aredoubtful. First, while it is unlawful to insist to impasseon a nonmandatory bargaining proposal (N.L.R.B. v.Wooster Division of Borg-Warner Corp., 356 U.S. 342(1958)), it does not appear that Respondent did so. If any:" Seec Sec 101i18 of the Board's Rules and Rcgulatlions Series 8, .samendedimpasse existed by November 14, the date of the last bar-gaining session, it was over the back-to-work issue, notover the nonmandatory subject of withdrawing theunfair labor practice charges. Thus, it is unnecessary todetermine the relative credibility of Saunders or Lock onthat topic. 7Second, upon resumption of bargaininig Respondentproposed the removal of certain warehouse work fromthe untit. That was a mandatory bargaining subject aindRespondent engaged in no misconduct with respect to it.Saunders explained Respondent's reasons and providedthe Union with the information it then sought. Lock'stestimony that Saunders on October 10 told him thosefunctions had "already" been removed from the unitdoes not establish a ait accompli. It does not show towhom the work was given, the amount of lost work.when it occurred, or if it was the result of changed cir-cumstances caused by the strike. All of that is guessworkon this record, Even so, it appears to me that Respond-ent gave the Union full opportunity to bargain over thetopic.Third, Respondent's removal of the combination man-ager-cashiers from the cash-and-carry unit was within itsprerogative under Board law. Those individuals were su-pervisors and bargaining over supervisors is a consensu-al, nonmandatory matter. By refusing to allow bargain-ing over the combination manager-cashiers Respondentwas effectively withdrawing that consent. Under well-settled principles of Board law it was privileged to do so.KONO-T7V-Mission Telecasting Corp., 163 NLRB 1005(1967); flousion Chronicle Publishing Company, 194NLRB 1154 (1972). Cf. National Fresh Fruit & VegetableCo., 227 NLRB 2014 (1977),38 where the Board said, inthe converse situation, that a party seeking to bargainover a nonmandatory subject violates Section 8(a)(5) ofthe Act by persisting in demanding acceptance over theother party's objection. Moreover, Respondent's actionhere was consistent with the Union's original proposal tocancel a side agreement permitting managers to do cash-iering. The removal of the managers from cashiering didnot eliminate the function-new employees were hiredwho were to be unit members. While Respondent hiredthese people and set up new wage rates for them therecord does not show when that occurred or whetherthe rates were objectionable. Respondent on resumptionof negotiations did offer to bargain over those people,but the Union did not pursue the matter.Fourth, the industrial truck tests which Respondent re-sumed administering in January 1979 was a preexistingpractice which had been disrupted by the strike. It wasa'7 The two cases cited by the General Counsel are not apposite in anyceent Sltacpohl Comriponelnt C. 232 NRH 723 (1977), and Star Maunu-actruring Compy),. Ditsion o Star orge, Ic. 221) NLRB 582, 5t9(1975) In those cases the tactic of conditiolning a colleclive-hargainirigcontract o(i the withdrawal of unlair labor praclice charges occurred a,one of sereral devices by hich each employer vias attemptilng to avoid;a coltract That did not occur here ad esen if Lock is I11 he creditedRespondcnllt proposal appears to he simply a prop os ;al to reach acoin oti quzid pro to the effect that if t agreement is reached all aceusa;-tilnls w"ould he dropped ill order that a new cotlllract term could begillafresh aid Ailhout past recrimilations. Conmpare LU'ired .ltletorArvs of.Irercau. L.(oca .\; 1854 i. t.14.IA (aCoul Compay, 238 NRB 1583 ( 1978).a 'niforcellent dlied ,iI other grounds 5h65 F 2d 1331 (Sth Cir 1978)56 ASSOCIATED GROCERSnot nor was it so alleged, a reprisal against returningstrikers. Indeed, in Anderson's case it appears Respond-ent wanted to assist him in returning to his forklift job.He had been assigned, as a returning economic striker, tobe a tug driver. Respondent's offering him the test to-gether with an implied promise to return him to forkliftdriving upon his passing was not a detriment to him.When he failed, he was even offered another chance, butrefused.Finally, the question of docking strikers' seniority forthe period of time they were on strike is also not of sig-nificant merit in this context although the concept is gen-erally repugnant and is inherently destructive of Section7 rights. IV.L.R.B. v. Erie Resistor Corp., et al., 373 U.S.221 (1963). Yet, it is not clear that Respondent everdocked anyone's seniority. The only evidence on thesubject is Respondent's April 10 prestrike memo39andits strike settlement proposal of September 28, refined onOctober 6, but withdrawn altogether on November 9.Lock did not testify that the proposal had any impact onthe course of bargaining during that period-bargainingprincipally dealt with the back-to-work rights of strik-ers-and there is no evidence that any employee actuallylost seniority. And, Respondent continuously adhered tothe May 17 proposal providing for normal seniority to beretained and used in recall. It appears to me, therefore,that while Respondent flirted with a violation of Section8(a)(3) and (1) of the Act here it has not been proven.Even assuming proof of that violation, the GeneralCounsel is still a step away from proving an 8(a)(5) vio-lation over the proposal itself. The case cited by theGeneral Counsel, Griffin Pipe Div. of Griffin Wheel Co.,136 NLRB 1669 (1962), enfd. 320 F.2d 656 (7th Cir.1963), is similar, but distinguishable. There the employerinsisted on inserting the super-seniority provision in ques-tion into the contract. No such insistence occurred here,though Respondent did not withdraw the proposal untilNovember 9, after four more negotiation sessions.40I amdoubtful, therefore, that a violation of Section 8(a)(5) ofthe Act has been proven. That is particularly apparentwhen one observes that bargaining continued thereafter.One more observation should be made about the Sep-tember-November bargaining period although I have al-luded to it previously. That is the question of whatcaused the impasse of November 14. When bargaininga3 The memo is not alleged to be unlawful40In any event the proposal did not prolong the strike as alleged forthe strike ended on October 5, 5 days after the proposal was maderesumed in September the Union's entire thrust related togetting all the strikers back to work at once. It utilized anumber of tactics to accomplish this purpose: straightfor-ward proposals, attempting to accept part of a counter-proposal; and, finally, insisting that the strikers were enti-tled to be recalled as unfair labor practice strikers. Everyother proposal was secondary and Lock and Saundersagree that those problems would have been easily re-solved had there been a back-to-work agreement. In thatcircumstance it is fair to conclude that the failure toreach agreement on the back-to-work issue was the solereason bargaining broke down and that the other reasonscited by the General Counsel are of no significantweight. Thus, they did not contribute to the November14 impasse in any real way. Moreover, the fact that Re-spondent would not budge on its back-to-work proposalof May 17 is not necessarily evidence of bad faith. Onemay not equate a refusal to recede from an announcedposition advanced in good faith with an unlawful refusalto bargain unless there is a showing that the employerwas not sincerely trying to reach an agreement. Division1142, Amalgamated Association of Street Electric Railwayand Motor Coach Employees of America, AFL-CIO (Con-tinental Bus System, Inc.), 294 F.2d 264, 266 ( D.C. Cir.1961). There has been no showing that Respondent didnot desire to reach a contract with the Union. Accord-ingly, even absent the question concerning the represen-tation issue and, the decisional rationale followed supra, Iwould find Respondent did not violate the Act as al-leged.Therefore, I find that the evidence presented by theGeneral Counsel in support of the contention that Re-spondent violated Section 8(a)(5), (3), and (1) of the Actfails to support such a conclusion.Based on the foregoing findings of fact, and the recordas a whole, I hereby make the following:CONCt.USIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and engaged in commerce and inan industry affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]57